

Agreement


Between


THE UNITED ILLUMINATING COMPANY


And


LOCAL 470-1 OF THE


UTILITY WORKERS UNION OF AMERICA, AFL-CIO




April 1, 2005






       [unionlogo.jpg]    










--------------------------------------------------------------------------------




TABLE OF CONTENTS


Article
Description
Page No.

 

 
Preamble
1
I
Recognition
1
II
Rates of Pay
2
III
Overtime
5
IV
Holidays
8
V
Vacations
9
VI
Sick Leave, Funeral Leave,
   
and Leave of Absence
11
VII
Hospital, Medical, Dental,
   
and Disability Insurance
13
VIII
The United Illuminating Company
   
Pension Plan and The United
   
Illuminating Company Plan for
   
Employees' Disability Benefits
18
IX
Safety
20
X
Seniority
21
XI
Management
23
XII
Contracting Out Work
23
XIII
Union Security
24
XIV
Deduction of Union Dues
24
XV
Bulletin Boards
25
XVI
Grievance Procedure
25
XVII
Equal Employment Opportunity
27
XVIII
Governmental Regulations
27
XIX
Notices and Certifications
27
XX
Duration of Agreement
27



Exhibit
Description
Page No.
I
Schedule A: Rates of Pay for Occupational Classifications
30
I
Schedule B: Occupational Classifications
36
II
Principles of Seniority
38
III
Statement with Respect to Maintenance
   
of Membership and Agency Shop
   
Provision in Company-Union Contract
47
IV
Dues Deduction Authorization Form
48
V
Health Net HMO Plan
49
VI
Health Net Charter HMO 20/500 Plan
53





--------------------------------------------------------------------------------





VII
Statement of Agreement for Establishing and
   
Sustaining a Joint Labor-Management Partnership
   
between United Illuminating Company and
   
Local 470-1 UWUA, AFL-CIO
55
 
Certificate Concerning Authorization
   
to Execute Foregoing Agreement
57



Letters
Page No.
   
Group Life Insurance for Totally and Permanently Disabled Employees
58
Health Insurance for Eligible Dependents of Deceased Employees
59
Sickness Disability Benefits for Rehired Employees
60
Payment of Normal and Customary Cost Differential for Special Licenses
61
Life Insurance Coverage for Active Employees and Future and
62
Current Retirees
 
Post Retirement Health Insurance Benefits
63
Flame Retardant Clothing
67
Ten-Hour Shift Guidelines
68
Joint Review of Final Bids from Health Insurance Carriers and Joint
 
Exploration of Future Health Care Plan Design Options
72
Work Shoe Reimbursement
73
Half-Day off on Christmas Eve or New Year’s Eve
74
Joint Job Evaluation Process
75
Job Evaluations During Term of Agreement
76
Multi-Skill Premium Grandfathering and Termination
77
Revision of Overhead Power Delivery Time & Merit Progression
 
(TMP) Program
78
Joint Committee to Develop Safety Processes and to Adopt a Safety
 
Program
79
Formation of New Underground Sequence of Promotion
80


 

--------------------------------------------------------------------------------




AGREEMENT


Between


THE UNITED ILLUMINATING COMPANY


And


LOCAL 470-1 OF THE


UTILITY WORKERS UNION OF AMERICA, AFL-CIO


April 1, 2005


AGREEMENT entered into as of April 1, 2005, by and between THE UNITED
ILLUMINATING COMPANY, hereinafter referred to as the "Company,” and LOCAL 470-1
OF THE UTILITY WORKERS UNION OF AMERICA, AFL-CIO, hereinafter referred to as the
"Union.”


THIS AGREEMENT supersedes the agreement between the parties dated June 9, 2002.


WHEREAS, the Union and its predecessors were on August 13, 1942, April 6, l962,
and July 11, 1973, certified by the National Labor Relations Board as the
collective bargaining representative of certain of the employees of the Company;
and


WHEREAS, both parties recognize that in the interests of public safety and the
welfare of the community, the Company must furnish an adequate and uninterrupted
supply of electricity; and


WHEREAS, both parties recognize the importance of continually increasing
productivity and efficiency in providing electricity to the community at
reasonable rates; and


WHEREAS, it is the desire of both parties to promote mutual confidence and
understanding and to provide an adequate and uninterrupted supply of
electricity;

NOW, THEREFORE, the parties agree as follows:


ARTICLE I
Recognition


SECTION l. Pursuant to said certifications by the National Labor Relations
Board, the Company recognizes the Union as the collective bargaining
representative of all of its employees, including the assistant dispatcher, but
excluding executives, supervisory employees, watch engineers, line foremen,
guards, police, watchmen, technical employees, confidential employees, private
secretaries and persons having access to corporate books and payrolls,
dispatchers, and


 

1

--------------------------------------------------------------------------------



receptionists directly connected with executive offices, for the purpose of
collective bargaining with respect to rates of pay, wages, hours of employment,
and other conditions of employment.


SECTION 2. The term “employees” as used in this Agreement shall refer only to
employees of the Company for whom the Union is the collective bargaining
representative, as provided in Section 1 of this Article. The use of a masculine
pronoun in this Agreement shall be deemed to include the masculine and feminine
gender.


ARTICLE II
Rates of Pay


SECTION l. The parties accept and agree to an occupational classification system
which is incorporated herein by reference, as set forth on various sheets in
which each occupational classification is described, evaluated and classified by
grade, and collectively referred to as Exhibit I. A list of maximum and minimum
rates of pay for all occupations is attached hereto and made a part hereof and
marked Schedule A. A list of the occupational classifications now included in
Exhibit I showing the occupational code number and the grade of each such
occupational classification, is attached hereto and made a part hereof and
marked Schedule B.


SECTION 2. No occupational classification shall be altered or modified unless
changes in methods of operation justify the establishment of a new job or the
reclassification of an existing job. When a new job is established, or an
existing job is reclassified, the job shall be described by supervision and one
incumbent bargaining unit employee (designated by the Union) to a joint job
evaluation committee. The committee shall include one standing bargaining unit
member (designated by the Union). The appointed bargaining unit member (and one
alternate designated by the Union) will receive formal training by the Company
on the job evaluation plan prior to participating on the committee. The
committee will evaluate and classify the job by grade in accordance with the
occupational classification system. The Company will discuss the change with the
Union at least one week before the change takes effect.


SECTION 3. Any employee who has satisfactorily completed his probationary
period, as described in Section 4 of this Article, whose rate of pay is less
than the maximum rate of pay for his occupational classification, shall receive
an increase (other than General or Promotional Increase) in his rate of pay of
seventy-two cents per hour (but not to a rate higher than the maximum rate)
effective on the first Sunday in November.


SECTION 4. Prior to employment on a regular basis, a new employee will normally
be required to serve a probationary period which shall not exceed six months and
which ordinarily will not exceed three months.


SECTION 5. (a) When an employee is promoted to a higher occupational
classification, he shall receive as of the date of his promotion an increase in
his rate of pay according to the following


 



2

--------------------------------------------------------------------------------




schedule, or an increase in his rate of pay to the maximum rate of pay of his
new occupational classification, whichever is smaller:


Number of
Cents Per Hour
Grades Promoted
Increase
l
Twenty-three
2
Thirty-two
3
Forty-one
4 or 5
Fifty
More than 5
Fifty-nine



In the special case of an employee who is receiving less than the minimum rate
of pay of his new occupational classification, the employee shall receive as of
the date of his promotion an increase in his rate of pay to the minimum of that
occupational classification, or an increase in his rate of pay as designated in
this paragraph above, whichever is greater. The provisions of this paragraph
shall not change an employee's scheduled increases as provided in Section 3 of
this Article.


If the promotional increase as set forth above brings an employee's rate of pay
to a rate 3 cents or less below the maximum for his new occupational
classification, the employee's regular hourly rate of pay will be increased to
the maximum rate of pay for his new occupational classification.


(b) Prior to promotion to a higher occupational classification, an employee may
be required to show successful performance in the higher occupational
classification for a trial period not to exceed ninety days; provided, however,
that he shall receive an increase in his rate of pay in accordance with
paragraph (a) effective upon the date of his assignment to the higher
occupational classification.


SECTION 6. (a) Until the implementation of a new time-and-labor system,
temporary assignment pay will be administered as follows:  When a supervisor
expressly assigns an employee temporarily, except for training purposes, to work
in a higher classification for at least four hours (including overtime hours) in
any one day, the employee shall receive temporary assignment pay for all hours
worked in that day. When a supervisor expressly assigns an employee temporarily,
except for training purposes, to work in a higher classification for at least
sixteen hours (including overtime hours) in any one week, the employee shall
receive temporary assignment pay for all hours worked in that week. Temporary
assignment pay shall be his regular hourly rate increased according to the
following schedule:


Number of Grades Above
Per Hour
Regular Classification
Increase
l
$1.00
2 or 3
$1.50
4 or 5
$2.00
More than 5 or a
$2.50
Supervisory Position
 




 



3

--------------------------------------------------------------------------------





Subsequent to implementation of a new time-and-labor system, temporary
assignment pay will be administered as follows: When a supervisor expressly
assigns an employee temporarily, except for training purposes, to work in a
higher classification (including overtime hours), the employee shall receive
temporary assignment pay equal to the maximum hourly rate of pay in effect for
the assigned higher classification (in accordance with Exhibit I, Schedule A)
for each hour worked on temporary assignment. When a supervisor expressly
assigns an employee temporarily, except for training purposes, to work in a
supervisory position (including overtime hours), the employee’s regular hourly
rate shall be increased $2.50 per hour for each hour worked on temporary
assignment.


(b) No temporary assignment of more than 35 hours per week shall continue more
than six months, except in unusual circumstances such as an assignment to a
project of limited duration or an assignment caused by sickness, injury, or
leave of absence.


(c) As soon as possible after the first of each month, the Company shall furnish
the Union with a list of those employees temporarily assigned to a higher
occupational classification.


SECTION 7. When an employee is changed from one occupational classification to
another, the Company shall notify the Union of such change unless it shall have
given the notice required under Section 3, of Article X.


SECTION 8. The regular hourly rate of any employee regularly scheduled to work
rotating tours of duty in connection with a job which normally must be
continuously covered 24 hours per day including Saturdays, Sundays and holidays
(hereinafter referred to as a "rotating shift employee"), shall be increased
$1.40 ($1.45 effective April 1, 2009; $1.50 effective April 1, 2010) per hour
for all hours paid.


SECTION 9. (a) When any employee who is not a rotating shift employee is
regularly scheduled to work sixteen hours or more (other than overtime hours) on
any night shift in any one week, his regular hourly rate will be increased $1.30
($1.35 effective April 1, 2009; $1.40 effective April 1, 2010) per hour for that
week and this higher rate will be the basis of compensation for that week. Night
shift shall be construed to mean all regular schedules starting at or between
10:00 P.M. and 5:59 A.M.


(b) When any employee who is not a rotating shift employee is regularly
scheduled to work sixteen hours or more (other than overtime hours) on any
afternoon shift (or sixteen hours consisting of eight hours on any afternoon
shift and eight hours on any night shift) in any one week, his regular hourly
rate will be increased $1.30 ($1.35 effective April 1, 2009; $1.40 effective
April 1, 2010) per hour for that week and this higher rate will be the basis of
compensation for that week. Afternoon shift shall be construed to mean all
regular schedules starting at or between 1:00 P.M. and 9:59 P.M. The provisions
of this paragraph shall not apply to any employee who qualifies under the
provisions of paragraph (a).


(c) In the case of an employee entitled under the provisions of paragraph (a) or
(b) to shift premium for hours worked during the payroll period immediately
preceding such

 



4

--------------------------------------------------------------------------------



employee's holiday or vacation period, the same shift premium shall be
considered a part of such employee's regular hourly rate for the purpose of
computing the holiday or vacation pay to which such employee may be entitled
under Article IV or Article V respectively.


SECTION 10. When an employee is required to work on Sunday, he shall receive an
additional $5.15 ($5.30 effective April 1, 2006; $5.45 effective April 1, 2007;
$5.60 effective April 1, 2008; $5.75 effective April 1, 2009; and $5.90
effective April 1, 2010) for each hour worked, and such additional amount shall
be deemed to be a part of such employee's regular hourly rate for that day.


SECTION 11. Whenever employees are required by the Company to attend First Aid
Meetings or classes of instruction pertaining to new devices or equipment
adopted by the Company, the time spent at such meetings shall be considered as
hours worked and the pay for such hours shall be computed in the same manner as
that for other hours worked.


SECTION 12. The regular hourly rate for all employees in occupational
classifications designated as bilingual shall be increased by fifty cents for
each hour paid.


SECTION 13. Any employee assigned to Grade l under the occupational
classification plan whose normal duties include assisting and instructing twelve
or more employees shall receive, in addition to any other pay to which he may be
entitled, seven cents for each hour for which such employee is entitled to pay
under this Agreement.


SECTION 14. The Company will provide 48 hours notice to any employee whose
scheduled starting time or quitting time is changed or whose scheduled day off
is changed or whose regular schedule is reinstated after such a change. If 48
hours notice is not given, the employee shall receive one and one-half times his
regular hourly rate during the first work period in the new schedule for each of
the first 8 hours worked which are outside of his prior schedule, provided those
hours otherwise would have been paid at straight time. This provision shall not
apply to any employee who does not have a regular schedule, to any employee's
return to his regular schedule within 48 hours of the original change, or to any
employee or employees who request the change.


SECTION l5. An employee who is no longer able to do satisfactorily the work in
his regular occupational classification because of his mental or physical
condition shall receive either the regular hourly rate he was receiving at the
time of his disability or the regular hourly rate of any occupational
classification to which he may be assigned, the work in which he is then able to
do, whichever rate is higher.


SECTION 16. For the purposes of this Article, each cent per hour shall be
construed to mean forty cents per week for those employees who are paid by the
week.


SECTION 17. Whenever employees are assigned to work on other utilities'
properties under the Utilities Mutual Assistance Program, one and one-half times
the regular hourly rate shall be paid for all hours of travel time or work time
provided such hours otherwise would have been paid at straight time. In
addition, such employees will be paid $25 per day for each day they performed
Mutual Assistance work.

 



5

--------------------------------------------------------------------------------





SECTION 18. When the travel distance between an employee's home and his
temporary work location is greater than the travel distance between his home and
his regular work location and he is authorized to provide his own
transportation, he shall be paid mileage at a rate determined by the Company for
the additional distance and shall be reimbursed for additional tolls.


SECTION 19. (a) The regular hourly rate for all Line Group Leaders, Power
Delivery Working Leaders, Line Trouble Shooters, Power Delivery Trouble
Shooters, Line Workers First Class, Power Delivery Construction Specialists, and
Power Delivery Splice Specialists, subject to the Company’s procedures governing
the use of rubber gloves on lines and equipment energized at voltages in excess
of 5,000 volts, shall be increased by a differential in the amount of $2.00 for
each hour paid.


(b) The regular hourly rate for all Power Delivery Apprentices who have
completed 18 months of service as a Power Delivery Apprentice and who have
successfully completed the “Rubber Gloving Training Program” shall be increased
by a differential in the amount $2.00 for each hour paid.


SECTION 20. When employees are assigned to be on call to report for work, if
necessary, outside of their regular daily schedule of hours on a Saturday,
Sunday, or holiday (per Article IV), they shall receive three hours’ pay at
their regular hourly rate for each 24-hour period so assigned. Employees on call
on a Monday through Friday shall receive one and one-half hours’ pay at their
regular hourly rate for each 24-hour period of such assignment. If employees on
call are required to perform work, they will be compensated in accordance with
Article III, in addition to the applicable on-call pay. Once contacted, on-call
employees are expected to arrive at their designated work location within 30-60
minutes of being notified.


SECTION 21. As shown in Exhibit I, Schedule A, the rates of pay for the Weekly
and Hourly Occupational Classifications will be increased as follows:


(a)
Effective April 1, 2005:
3.50% General Increase
(b)
Effective April 2, 2006:
3.75% General Increase
(c)
Effective April 1, 2007:
3.75% General Increase
(d)
Effective March 30, 2008:
3.75% General Increase
(e)
Effective March 29, 2009:
3.50% General Increase
(f)
Effective April 4, 2010:
3.50% General Increase



ARTICLE III
Overtime


SECTION l. One and one-half times the regular hourly rate shall be paid to all
employees for hours worked in excess of forty hours in any one week, exclusive
of any hours worked on a holiday, for which payment is to be made in accordance
with the provisions of Article IV.


SECTION 2. For employees whose regular daily schedule is eight hours or less,
one and one-half times the regular hourly rate shall be paid for hours worked
over eight hours in any one day,

6

--------------------------------------------------------------------------------



exclusive of any hours worked on a holiday for which payment is to be made in
accordance with the provisions of Article IV.


SECTION 3. Overtime rates of pay shall not be applied more than once to any
particular hour worked.


SECTION 4. An employee required to report for work outside of and not contiguous
to his regularly scheduled work week shall receive a minimum payment equivalent
to four and one-half times his regular hourly rate. An employee called in to
work before the beginning of his regular work day and who is required to stop
work less than two hours immediately preceding his regular work day or who is
called in to work less than two hours immediately following his regular work day
shall receive compensation in such cases based upon continuous time from the
beginning of the overtime period until his regular starting time and from the
end of his regular work day to the time the employee finally stops work, but in
no event less than four and one-half times his regular hourly rate.


The Company shall continue to assign overtime work as far in advance as is
practicable. If an overtime work assignment, which is outside of and not
contiguous to an employee's regularly scheduled work week, is canceled by less
than twelve hours' notice to the employee prior to the start of the work, he
shall receive two hours' pay at his regular hourly rate.


SECTION 5. For work outside of and not contiguous to the regular schedule of
hours, the Company will either provide a meal or pay a meal allowance of $10.30
($10.60 effective April 1, 2006; $10.90 effective April 1, 2007; $11.20
effective April 1, 2008; $11.50 effective April 1, 2009; $11.80 effective April
1, 2010) for the first two consecutive hours of such work assigned with less
than twelve hours' notice, and an additional meal or meal allowance of $10.30
($10.60 effective April 1, 2006; $10.90 effective April 1, 2007; $11.20
effective April 1, 2008; $11.50 effective April 1, 2009; $11.80 effective April
1, 2010) for every five consecutive hours of such work thereafter.


For work outside of and not contiguous to the regular schedule of hours, the
Company will either provide a meal or pay a meal allowance of $10.30 ($10.60
effective April 1, 2006; $10.90 effective April 1, 2007; $11.20 effective April
1, 2008; $11.50 effective April 1, 2009; $11.80 effective April 1, 2010) for the
first ten consecutive hours of work assigned with at least twelve hours' notice,
and an additional meal or meal allowance of $10.30 ($10.60 effective April 1,
2006; $10.90 effective April 1, 2007; $11.20 effective April 1, 2008; $11.50
effective April 1, 2009; $11.80 effective April 1, 2010) for every five
consecutive hours of such work thereafter.


For work contiguous to the regular daily schedule of hours, the Company will
either provide a meal or pay a meal allowance of $10.30 ($10.60 effective April
1, 2006; $10.90 effective April 1, 2007; $11.20 effective April 1, 2008; $11.50
effective April 1, 2009; $11.80 effective April 1, 2010) for the first two
additional hours of work (provided the employee has worked at least ten
consecutive hours) and an additional meal or meal allowance of $10.30 ($10.60
effective April 1, 2006; $10.90 effective April 1, 2007; $11.20 effective April
1, 2008; $11.50 effective April 1, 2009; $11.80 effective April 1, 2010) for
every five consecutive hours of work thereafter.

 



7

--------------------------------------------------------------------------------



One-half hour paid meal time will be provided to any employee who is entitled to
a meal or a meal allowance under Section 5 and who works at least two hours,
either outside of and not contiguous to the regular schedule of hours, or
outside of and contiguous to the regular daily schedule of hours.


SECTION 6. When an employee, not having at least four hours' notice, is required
to work within the eight-hour period that immediately precedes his regular daily
schedule, and his regular daily schedule of hours starts between 6:00 A.M. and
10:00 A.M., he shall be entitled to a rest period at the beginning of his
regular daily schedule of hours equal to the number of hours worked within the
preceding eight-hour period, with pay at his regular hourly rate. The Company
may permit an employee to take his rest period, if less than eight hours, at any
time during his regular daily schedule of hours. If the employee is required to
work during all or part of such rest period, he shall receive additional pay for
those hours worked, at his regular hourly rate. The provisions of this Section
shall be in place of and not cumulative with the provisions of Article III,
Section 4 and Article III, Section 7; provided, however, the employee may choose
to be paid in accordance with Article III, Section 4 instead of in accordance
with the provisions of this Section, but he may not be paid under both Sections,
and any hours worked within the preceding eight-hour period, which are the basis
for any claim for compensation under this Section, shall not be deemed to be
hours worked for the purpose of Article III, Section 7.


SECTION 7. (a) An employee required to work for an "extended work period,” as
hereinafter defined, shall during such period be entitled to additional pay, as
hereinafter specified, in addition to being paid at his regular hourly rate for
all hours worked during such period. By definition, an employee shall be deemed
to be in an "extended work period" as of any moment if, but only if, he worked
at least l6 hours during the 20 hours immediately preceding such moment. The
additional pay for such period shall be determined as follows:



 
(l)
For such of the first 8 hours of such extended work period, he shall be paid
additional pay at his regular hourly rate.




 
(2)
For all hours worked during such extended work period after the first 8 hours
thereof, he shall be paid additional pay at one and one-half times his regular
hourly rate. Hours qualifying for payment under the provision of this subsection
(a)(2) shall not be deemed to be hours worked for the purposes of computing
overtime payable under the provisions of Article III (except that such of those
hours as fall within his regularly scheduled work week shall be counted in
determining the forty hours referred to in Section l of Article III) or for the
purpose of determining premium pay for holiday hours worked under the provisions
of Section 3, of Article IV.



(b) In addition, upon the completion of any extended work period, an employee
shall be entitled to a rest period of 8 hours immediately following such
extended work period and shall be paid at his regular hourly rate for such of
said 8 hours as fall within his regular daily schedule of hours. For the
purposes of this subsection (b), the regular daily schedule of hours shall be
deemed to apply on regular days off, holidays, and vacation days.

 



8

--------------------------------------------------------------------------------



SECTION 8. In any week during which a holiday occurs, or in any week during
which an employee is absent due to a bona fide illness, extreme fatigue owing to
previous overtime work, jury duty, or an authorized personal absence for Union
business, hours worked (exclusive of any hours worked on a holiday for which
payment is to be made in accordance with the provisions of Article IV), which
would have qualified under the other provisions of this Agreement for the
overtime rate of one and one-half times the regular hourly rate had such holiday
or such absence not occurred, shall be paid for at such overtime rate.


SECTION 9. The Company will endeavor to distribute overtime work fairly among
the qualified employees, having in mind employees' availability and willingness
to respond promptly to calls for emergency work. Employees who are called in for
emergency work (exclusive of on-call assignments per Article II, Section 20) are
expected to arrive at their designated work location within one hour of being
notified, unless arrangements have been made with supervision.


SECTION l0. Any employee who works on each of seven consecutive days in any one
calendar week will receive two times his regular hourly rate for all hours
worked on his second scheduled day off during that week, as well as for hours
worked beyond midnight of his second scheduled day if contiguous to hours worked
on the second scheduled day, provided all such hours otherwise would have been
paid at one and one-half times his regular hourly rate.


ARTICLE IV
Holidays


SECTION l. The following shall be deemed to be holidays and the word "holiday"
as used herein shall refer only to such holidays:


New Year's Day
Labor Day
Martin Luther King's Day
Columbus Day
Washington's Birthday
Veterans Day
Good Friday
Thanksgiving Day
Memorial Day
Friday after Thanksgiving
Independence Day
Christmas Day



When a holiday falls on Sunday, the following Monday shall be deemed to be the
holiday in its stead, except that, for those employees whose regularly scheduled
work week includes that Sunday, the holiday will be observed on Sunday. When a
holiday falls on Saturday, the preceding Friday shall be deemed to be the
holiday in its stead, except that, for those employees whose regularly scheduled
work week includes that Saturday, the holiday will be observed on Saturday. 


SECTION 2. Any employee who is not required to work on a holiday shall be paid
at his regular hourly rate for those hours of the holiday which fall within his
regularly scheduled work week.


SECTION 3. (a) In addition to the pay specified in Section 2 of this Article,
any employee who is required to work on a holiday shall be paid at one and
one-half times his regular hourly rate for all holiday hours worked within his
regularly scheduled work week, he shall be paid at twice his regular hourly rate
for all holiday hours worked outside his regularly scheduled work week, and


 

9

--------------------------------------------------------------------------------



he shall be paid an additional one-half of his regular hourly rate for all
holiday hours worked in excess of eight. Hours worked on a holiday shall not be
considered in computing overtime pay. An employee required to report for work on
a holiday shall receive a minimum payment equivalent to four and one-half times
his regular hourly rate.


(b) Any employee who is required to work on December 25th shall be paid at twice
his regular hourly rate for all hours worked. 


SECTION 4. Any employee who is regularly scheduled to work eight hours or more
per day on each of two or more Saturdays and/or Sundays per month and who is
regularly scheduled to work on the average forty hours or more per week shall
receive pay at his regular hourly rate for eight hours for each holiday which
occurs on his day of relief, provided that on his last scheduled day before or
on his first scheduled day after the holiday he works his regularly scheduled
hours.


SECTION 5. In the event that a holiday falls during an employee's vacation
period, he shall receive an additional day off at a time that is mutually
agreeable to the Company and the employee and that frequently will not adjoin
the regular vacation period.




ARTICLE V
Vacations


SECTION l. During each calendar year the Company will grant vacations with pay
as follows:


(a) Six weeks to each employee whose period of continuous service as of the end
of the preceding calendar year equaled or exceeded 34 years, for which vacation
the employee will receive the equivalent of 240 times his regular hourly rate,
subject to the provision, however, that the six weeks will not ordinarily be
scheduled in one continuous period.


(b) Five weeks and four days to each employee (except an employee covered by the
provisions of subsection (a) above) whose period of continuous service as of the
end of the preceding calendar year equaled or exceeded 33 years, for which
vacation the employee will receive the equivalent of 232 times his regular
hourly rate, subject to the provision, however, that the five weeks and four
days will not ordinarily be scheduled in one continuous period.


(c) Five weeks and three days to each employee (except an employee covered by
the provisions of subsection (a) or (b) above) whose period of continuous
service as of the end of the preceding calendar year equaled or exceeded 32
years, for which vacation the employee will receive the equivalent of 224 times
his regular hourly rate, subject to the provision, however, that the five weeks
and three days will not ordinarily be scheduled in one continuous period.


(d) Five weeks and two days to each employee (except an employee covered by the
provisions of subsection (a), (b), or (c) above) whose period of continuous
service as of the end of the preceding calendar year equaled or exceeded 31
years, for which vacation the employee will receive the equivalent of 216 times
his regular hourly rate, subject to the provision,

 



10

--------------------------------------------------------------------------------



however, that the five weeks and two days will not ordinarily be scheduled in
one continuous period.


(e) Five weeks and one day to each employee (except an employee covered by the
provisions of subsection (a), (b), (c), or (d) above) whose period of continuous
service as of the end of the preceding calendar year equaled or exceeded 30
years, for which vacation the employee will receive the equivalent of 208 times
his regular hourly rate, subject to the provision, however, that the five weeks
and one day will not ordinarily be scheduled in one continuous period.


(f) Five weeks to each employee (except an employee covered by the provisions of
subsection (a), (b), (c), (d), or (e) above) whose period of continuous service
as of the end of the preceding calendar year equaled or exceeded 24 years, for
which vacation the employee will receive the equivalent of 200 times his regular
hourly rate, subject to the provision, however, that the five weeks will not
ordinarily be scheduled in one continuous period.


(g)
Four weeks to each employee (except an employee covered by the provisions of
subsections (a), (b), (c), (d), (e), or (f) above) whose period of continuous
service as of the end of the preceding calendar year equaled or exceeded l4
years, for which vacation the employee will receive the equivalent of l60 times
his regular hourly rate, subject to the provision, however, that the four weeks
will not ordinarily be scheduled in one continuous period.



(h)
Three weeks to each employee (except an employee covered by the provisions of
subsections (a), (b), (c), (d), (e), (f), or (g) above) whose period of
continuous service as of the end of the preceding calendar year equaled or
exceeded 5 years, for which vacation the employee will receive the equivalent of
l20 times his regular hourly rate, subject to the provision, however, that the
three weeks will not ordinarily be scheduled in one continuous period.



(i)
Two weeks to each employee (except an employee covered by the provisions of
subsections (a), (b), (c), (d), (e), (f), (g), or (h) above) who is on the
payroll on or before May l of the preceding calendar year and continuously
thereafter until the end of the preceding calendar year, for which vacation the
employee will receive the equivalent of 80 times his regular hourly rate.



(j)
One week to each employee who was employed after May l but on or before November
l of the preceding calendar year and who was continuously on the payroll
thereafter until the end of the preceding calendar year, for which vacation the
employee will receive the equivalent of 40 times his regular hourly rate.



(k)
Except for an employee who is entitled to six weeks' vacation pursuant to
subsection (a) above, one additional week to each employee who is at least 62
years of age as of the end of the preceding calendar year, for which week the
employee will receive the equivalent of 40 times his regular hourly rate.


 



11

--------------------------------------------------------------------------------



SECTION 2. Consideration will be given where possible to the wishes of the
employees in determining the time of their vacations, but the final decision as
to an employee's vacation period will rest exclusively with the Company.


SECTION 3. If during any calendar year conditions have made it impossible for
the Company to grant to any employee all or part of his vacation, such employee
will receive, in addition to his regular pay, compensation at his regular hourly
rate for such part of the vacation as the Company was unable to grant. In the
alternative, an employee may elect to carry over up to forty hours of vacation
that the Company could not grant, which must be taken the following calendar
year.
SECTION 4. In the event that the Company finds it necessary to postpone the
scheduled vacation of any employee and is unable to assign him another vacation
period which is suitable to him, he shall receive vacation pay in accordance
with the provisions of Section 3 of this Article.


SECTION 5. In the event any employee is sick at the time his vacation is
scheduled to begin, the Company shall upon request of such employee grant a
later vacation period within the calendar year if it is practicable to do so. If
the Company is unable to grant a later vacation or if such later vacation is not
suitable to the employee, he shall receive vacation pay in accordance with the
provisions of Section 3 of this Article.


SECTION 6. In each calendar year, employees who are on approved sick leave and
who have no available paid sick allowance under Article VI, Section 1, may elect
to use available paid vacation hours in accordance with above Section 1 during
the one-week waiting period, if applicable, under the Company’s Plan for
Employees’ Disability Benefits. Employees must complete a form through
supervision that authorizes Payroll to use their available paid vacation hours
to convert some or all of the forty hours of unpaid sick time during the waiting
period to paid sick time.


SECTION 7. In the event an employee is called in from vacation for emergency
work, he shall be paid, in addition to his vacation pay as set forth in Section
l of this Article, twice his regular hourly rate for all hours worked during his
vacation, but in no event shall the employee receive less than the equivalent of
eight hours' pay at his regular hourly rate for each time he is called in for
such emergency work.


SECTION 8. Upon the termination of an employee's services with the Company,
voluntarily or otherwise, he shall be paid any vacation pay not previously paid
to him which would, except for such termination, be payable to him during the
then current calendar year. Upon the death of an employee, any vacation pay
payable to him hereunder shall be mailed to the employee’s last known address.


SECTION 9. If termination is due to retirement, the employee shall also be paid
an amount equivalent to the vacation pay that would, except for such retirement,
have been payable to him during the calendar year immediately following the year
of his retirement, except that it shall be paid pro-rata based on the number of
completed months of employment during the calendar year in which he retired.


SECTION 10. Notwithstanding any other provision in this Article, a full-time
employee who terminates employment with at least one year of continuous service
and who is subsequently re-

12

--------------------------------------------------------------------------------



employed by the Company as a full-time employee will be credited with the amount
of employee's pre-break service for the purpose of computing the employee's
vacation eligibility under Section 1 hereof, effective one year after the
employee's rehire.


ARTICLE VI
Sick Leave, Funeral Leave, and Leave of Absence


SECTION l. (a) When any employee is absent from work due to sickness and
satisfies the Company that such absence from work is warranted, the Company will
pay such employee at his regular hourly rate for such hours of absence within
his regularly scheduled work week, subject to the limitation that hours for
which such pay is allowed shall not aggregate more than 40 for any calendar
year, provided, however, that up to 200 hours of unused sick allowance may be
accumulated and will be used before the 40 hours of sick allowance for the
current year. The provisions of this Article shall not affect any Sickness
Disability Benefits to which the employee may be entitled under "The United
Illuminating Company Plan for Employees' Disability Benefits."


Each calendar year, employees who have accumulated more than 120 hours of unused
sick allowance may elect to sell back to the Company the unused hours in excess
of 120 up to the allowed maximum of 200 hours. Employees shall be compensated
for each hour of exchanged sick allowance in an amount equal to one-half times
their regular hourly rate, which would not qualify as pensionable earnings.


(b) During each calendar year, with the prior authorization of the supervisor,
the Company will grant to employees who are not shift workers, as defined in
Section 1 (c) of this Article, eight hours of personal paid absence in lieu of
eight of the aggregate of forty hours of absence due to sickness in Section 1
(a) of this Article. Employees must have at least eight hours of unused sick
time to take a paid personal day, which also may be taken in two increments of
four hours. Employees may not accumulate unused personal time from year to year.


(c) During each calendar year, with the prior authorization of the supervisor,
the Company will grant to shift workers whose schedule includes an afternoon or
evening start time twenty-four hours of personal paid absence in lieu of
twenty-four of the aggregate of the forty hours of absence due to sickness in
Section 1 (a) of this Article. Employees must have at least twenty-four hours of
unused sick time to take three paid personal days, which also may be taken in
increments of four hours. Employees may not accumulate unused personal time from
year to year.


SECTION 2. (a) When any employee is absent from work due to the death of his
spouse (or domestic partner of record with the Company), child, step child,
foster child, or parent (or step-parent or foster parent in lieu of parent), the
Company will pay such employee at his regular hourly rate for such hours of
absence within his regularly scheduled work week, up to a maximum of 40 hours.


(b) When any employee is absent from work due to the death of his brother,
half-brother, sister, half-sister, or parent-in-law, the Company will pay such
employee at his regular hourly

13

--------------------------------------------------------------------------------



rate for such hours of absence within his regularly scheduled work week, up to a
maximum of 24 hours.


(c) When any employee is absent from work due to the death of his grandparent or
grandchild, the Company will pay such employee at his regular hourly rate for
such hours of absence within his regularly scheduled work week, up to a maximum
of 8 hours.


(d) When an employee is absent from work in order to serve as a pallbearer for
another employee, the Company will pay such employee at his regular hourly rate
for such hours of absence within his regularly scheduled work week, up to a
maximum of 8 hours.


(e) Payment under this Section is subject to the Company being satisfied that
such absence is warranted.


SECTION 3. Leaves of absence without pay not to exceed two weeks in any contract
year shall be granted upon the request of the Union, to not more than three
members of the Union, provided the absence of the employees selected by the
Union shall not in the opinion of the Company interfere with the Company's
operations or cause undue hardship to other employees.


SECTION 4. A leave of absence without pay or any other benefits shall be granted
upon the request of the Union to enable not more than one employee to serve as a
Union representative. Upon reinstatement at the termination of the Leave of
Absence, the time spent on the Leave of Absence shall be added to the employee's
Classification Seniority and Company Service for seniority purposes. Such time
shall not be included in his years of service or of employment for any other
purpose, including vacations, pensions, or sickness disability benefits, but the
Leave of Absence shall not constitute a break in "continuous" service so as to
result in a loss of previously accrued years of service or of employment for any
purpose, including vacations, pensions, or sickness disability benefits.


SECTION 5. When an employee is required to be absent from work to serve as a
juror, the Company will pay such employee the difference between his jury pay
and his regular hourly rate for such hours of absence within his regularly
scheduled work week.


ARTICLE VII
Hospital, Medical, Dental and Disability Insurance


SECTION 1. From April 1, 2005 to December 31, 2005, the Company will make
available to employees the Health Net HMO Plan providing the hospital and
medical benefits set forth in Exhibit V, which is attached hereto and made a
part hereof. The Company will pay 87% of the cost of the premiums for such
coverage for all employees and their eligible dependents, if any, and employees
shall pay the remaining premium costs for themselves and their eligible
dependents, if any.


SECTION 2. Effective January 1, 2006, the Company will make available to
employees the Health Net Charter HMO 20/500 Plan providing the hospital and
medical benefits set forth in Exhibit VI, which is attached hereto and made a
part hereof. The Company and employees will

14

--------------------------------------------------------------------------------



share the cost of the premiums for such coverage for all employees and their
eligible dependents, if any, as set forth in subsections 2 (a)-(f) below:


(a)
Effective January 1, 2006, the Company will pay 87% of the premium costs for
employees and their eligible dependents, if any. Employees shall pay the
remaining premium costs for themselves and their eligible dependents.



(b)
Effective January 1, 2007, the Company will pay 87% of the premium costs for
employees and their eligible dependents, if any. Employees shall pay the
remaining premium costs for themselves and their eligible dependents.



(c)
Effective January 1, 2008, the Company will pay 86.5% of the premium costs for
employees and their eligible dependents, if any. Employees shall pay the
remaining premium costs for themselves and their eligible dependents.



(d)
Effective January 1, 2009, the Company will pay 85% of the premium costs for
employees and their eligible dependents, if any. Employees shall pay the
remaining premium costs for themselves and their eligible dependents.



(e)
Effective January 1, 2010, the Company will pay 84.25% of the premium costs for
employees and their eligible dependents, if any. Employees shall pay the
remaining premium costs for themselves and their eligible dependents.



(f)
Effective January 1, 2011, the Company will pay 83.5% of the premium costs for
employees and their eligible dependents, if any. Employees shall pay the
remaining premium costs for themselves and their eligible dependents.



SECTION 3.  Effective January 1, 2006, the Company shall have the right to
replace the health insurance plan described in Section 2 with a substitute plan
that provides benefits comparable to, but not identical to, the overall level of
benefits described on Exhibit VI. For purposes of this section, overall
comparability shall be determined without regard to (a) any changes in the
identity of the carrier, (b) any differences in plan provisions concerning the
administration of benefits and procedures for obtaining reimbursement for
services, and (c) any differences based on a one-for-one comparison of specific
benefits in the substitute plan and those listed on Exhibit VI, it being
recognized by the parties that differences in benefits offered for specific
services do not necessarily render plans materially dissimilar on a
comprehensive basis and that the intent of this section is to ensure only that
any substitute plans adopted by the Company approximate prior plans without a
material change in the overall level of benefits provided to employees and their
eligible dependents. The Company will solicit the input of the Union prior to
adopting a substitute plan under this section, and will allow for Union
representation on any committee formed for the purpose of reviewing the
provisions of any substitute plans considered by the Company.


SECTION 4. During the term of this Agreement, 


(a)
The Company will make available a Comprehensive Dental Expense Plan for all
employees and their eligible dependents, if any, which plan will provide a
calendar year


15

--------------------------------------------------------------------------------



maximum of $2,500 per person (including orthodontic treatment), a lifetime
maximum of $5,000 per person (excluding orthodontic treatment), a lifetime
maximum of $1,500 per person for orthodontic treatment, and a calendar year
deductible of $75 per covered person. The Company and employees will share the
cost of the premiums for such coverage for all employees and their eligible
dependents, if any, in accordance with the following schedule:
 
From April 1, 2005 to December 31, 2005, the Company will pay 87% of the cost of
the premiums for employees and their eligible dependents, if any. Employees
shall pay the remaining premium costs for themselves and their eligible
dependents.


Effective January 1, 2006, the Company will pay 87% of the premium costs for
employees and their eligible dependents, if any. Employees shall pay the
remaining premium costs for themselves and their eligible dependents.



Effective January 1, 2007, the Company will pay 87% of the premium costs for
employees and their eligible dependents, if any. Employees shall pay the
remaining premium costs for themselves and their eligible dependents.


Effective January 1, 2008, the Company will pay 86.5% of the premium costs for
employees and their eligible dependents, if any. Employees shall pay the
remaining premium costs for themselves and their eligible dependents.


Effective January 1, 2009, the Company will pay 85% of the premium costs for
employees and their eligible dependents, if any. Employees shall pay the
remaining premium costs for themselves and their eligible dependents.


Effective January 1, 2010, the Company will pay 84.25% of the premium costs for
employees and their eligible dependents, if any. Employees shall pay the
remaining premium costs for themselves and their eligible dependents.


Effective January 1, 2011, the Company will pay 83.5% of the premium costs for
employees and their eligible dependents, if any. Employees shall pay the
remaining premium costs for themselves and their eligible dependents.


(b)
The Company will pay the premiums for a Long Term Disability Plan for all
employees.



(c)
The Company shall have the right to replace any of the existing plans in Section
4 (a) and (b) with another plan that will provide the same benefits. The Company
will inform the Union prior to changing an existing plan with any other plan.



SECTION 5. Each employee shall have the option of enrolling in another hospital
and medical benefits plan, if available, in lieu of the plan described in
Section 1 or Section 2 above. If an employee elects such option, and if the cost
of the premiums for such optional coverage is less than the cost of the plan
described in Section 1 or Section 2, the Company will pay 87% of the premium
costs (87% effective January 1, 2006; 87% effective January 1, 2007; 86.5%
effective January 1, 2008; 85% effective January 1, 2009; 84.25% effective
January 1, 2010; and 83.5%

16

--------------------------------------------------------------------------------



effective January 1, 2011) for such optional coverage for employees and their
eligible dependents, if any. The employee shall pay the remaining premium costs
for himself and his eligible dependents. If the cost of the premiums for such
optional coverage exceeds the cost of the plan described in Section 1 or Section
2, the Company will pay an amount equal to the amount it otherwise would have
paid under Section 1 or Section 2 for such employee and his eligible dependents
had the employee not elected optional coverage, and the employee shall pay 85%
(95% effective January 1, 2009; 100% effective January 1, 2011) of the remaining
premium costs for himself and his eligible dependents. Prior to January 1, 2011,
the Company shall pay the balance of the premium costs for such employee and his
eligible dependents.


Each new employee shall elect, at the time of hiring, coverage under either the
plan provided in Section 1 (Section 2, effective January 1, 2006) or optional
coverage, to be effective in either event according to the enrollment provisions
of each such coverage.


For other employees, optional coverage shall become effective only on January
1st of each year. Each employee shall notify the Company prior to December 1st
of the preceding year of his intention to elect optional coverage. Such optional
coverage shall continue from year to year thereafter unless the employee
notifies the Company prior to December 1st of any year of his intention to
return to the plan provided in Section 1 (Section 2, effective January 1, 2006)
as of January 1st.


SECTION 6. The employee’s share of the premium costs for the coverage described
in Sections 1, 2, 4 (a), and 5 shall be deducted from the employee’s pay on a
weekly basis, provided the Company is in receipt of a written authorization for
such purpose from the employee.


SECTION 7. The coverages described in Sections 1, 2, 4 (a), and 5 shall be made
available to employees in accordance with and subject to the provisions of the
Company’s “BENEFLEX Plan,” as it may change from time to time.


SECTION 8. The parties acknowledge that during the parties’ negotiations for a
new collective bargaining agreement, the Union may elect to engage the services
of a health insurance benefits consultant (the “Consultant”) to explore the
feasibility of identifying an alternative health insurance plan, providing
alternative benefits acceptable to the parties, at a cost lower than the cost of
the Health Net Charter HMO 20/500 Plan referenced in Section 2 and any optional
plans currently available under Section 5 (herein the “Alternative Plan”), for
both active employees and retirees commencing January 1, 2006.


Between the effective date of this Agreement and August 1, 2005, the Company
will, upon request, furnish to a health insurance benefits consultant designated
by the Union, such data as is reasonably necessary and customary for the purpose
of preparing a Request for Proposal (herein the “RFP”) concerning an Alternative
Plan, it being understood that the following conditions shall apply:



(1)  
The Company will provide the Consultant with a letter confirming that the
Consultant is acting with the Company’s consent in pursuing the RFP. However,
the Consultant shall not have any authority to act for or on behalf of the
Company and shall not be an agent of the Company.


17

--------------------------------------------------------------------------------






(2)  
The Consultant will not solicit bids from the health insurance carriers that are
currently providing health insurance to the Company.

(3)  
The Consultant will provide the Company with a signed letter verifying receipt
of the furnished data and his intent to submit an initial RFP for an Alternative
Plan.

(4)  
Only the Consultant in subsection (3) would be allowed to submit an RFP on
behalf of the Union.

(5)  
The RFP shall require a separate itemization of the cost of an Alternative Plan
for (a) all bargaining unit employees and all present and future bargaining unit
retirees, (b) all non-bargaining unit employees and all present and future
non-bargaining unit retirees, and (c) all employees of the Company and all
present and future retirees of the Company.

(6)  
The RFP shall quote the specific brokerage fees that would be payable if the
Alternative Plan is implemented.

(7)  
The Consultant will submit his initial RFP (including proposed rates) by June
15th of any year, with a final RFP and rates due no later than September 15th of
the same year.



Based on the results of the RFP, the Union shall have the right to present to
the Company an Alternative Plan for review and evaluation, together with an
offer to implement the Alternative Plan effective January 1, 2006. If the Union
offers to implement the Alternative Plan on terms such that the projected cost
to the Company of implementing and maintaining the Alternative Plan for
bargaining unit employees, and all present and future bargaining unit retirees,
during 2006 is less than or equal to the cost to the Company of maintaining the
health insurance plans otherwise applicable to such individuals under the
Agreement (and any predecessor agreements) during 2005, then the parties shall
negotiate the implementation of the Alternative Plan (including payment of
brokerage fees), provided that the implementation of the Alternative Plan would
not substantially impact the cost of insurance provided by the Company to
non-bargaining unit employees and non-bargaining unit retirees.


If the actual cost to the Company (net of the premium cost shares paid by
participants) for the Alternative Plan during 2006, or any succeeding year, is
less than the actual cost to the Company of providing health insurance for the
bargaining unit and bargaining unit retirees (net of the premium cost shares
paid by participants) during 2005, in each case measured on a
cost-per-employee/cost-per-retiree basis, the difference will be rebated to the
bargaining unit on such terms as shall be agreed by the parties.


Unless an Alternative Plan is implemented in accordance with this Section, the
plan described in Section 2 shall remain in effect. In the event an Alternative
Plan is not implemented in accordance with this Section for 2006, the Union
shall have the right to pursue a second RFP, on the terms described above, with
prior written notification to the Company, for one of the remaining calendar
years of the Agreement, at its option.



18

--------------------------------------------------------------------------------



ARTICLE VIII
The United Illuminating Company Pension Plan, KSOP Plan, and
Plan for Employees' Disability Benefits




SECTION 1. The Company will take such action as may be appropriate to make
modifications to The United Illuminating Company Pension Plan (the “Pension
Plan”) as may be necessary to comply with applicable laws and to obtain the
approval of the U.S. Treasury Department.


SECTION 2. Effective May 16, 2003, the Pension Plan was amended to change the
actuarial reduction for early retirements under Section 4.02 (c) of the Pension
Plan from four-twelfths (4/12) of one percent (i.e., 4% per year) to
three-twelfths (3/12) of one percent (i.e., 3% per year) for each month by which
the commencement date of an employee's pension precedes his fifty-eighth (58th)
birthday.


SECTION 3. The Company shall maintain The United Illuminating Company Plan for
Employees' Disability Benefits.


SECTION 4. The United Illuminating Company 401(k)/ Employee Stock Ownership Plan
(the “KSOP Plan”) was amended to provide as follows:



 
(a)
Commencing January 1, 2003, the Company contributes to the KSOP Plan shares of
Company stock in an amount equal to one percent (1.0%) for each one percent
(1.0%) of an employee’s gross wages, up to three percent (3.0%) of such gross
wages, which the employee elects to have withheld from his wages and paid into
the KSOP Plan, subject to applicable limits under the Internal Revenue Code.




 
(b)
Commencing January 1, 2003, the Company contributes to the KSOP Plan shares of
Company stock in an amount equal to one-half of one percent (.50%) for each
additional one percent (1.0%) of an employee’s gross wages, up to an additional
two percent (2.0%) of such gross wages, which the employee elects to have
withheld from his wages and paid into the KSOP Plan, subject to applicable
limits under the Internal Revenue Code.




 
(c)
The maximum matching contribution of sub-sections 4 (a) and 4 (b) is four
percent (4.0%) of an employee’s wages and is in the form of Company stock.




 
(d)
Employees shall be permitted to contribute to the KSOP Plan up to the maximum
dollar limit prescribed by law.




 
(e)
Effective July 1, 2002, employees who are KSOP Plan participants and who turn
age 50 during the KSOP Plan year shall be eligible to make an additional
“catch-up” contribution to the KSOP Plan up to the annual limits prescribed by
law.




 
(f)
Participants in the KSOP Plan may elect to diversify up to 40% of the value of
their Company stock in the KSOP Plan.


19

--------------------------------------------------------------------------------





 

 
(g)
No later than the end of the quarter following the close of the KSOP Plan Year,
if a participant has contributed the dollar maximum permitted under the Internal
Revenue Code, but has not received a dollar-for-dollar match on his Salary
Reduction Contributions up to 3% of Compensation, and $.50 for each dollar saved
on Salary Reduction Contributions between 4% and 5% of Compensation (the
“Required Matching Contribution”), the Company will make an additional Matching
Contribution equal to the difference, if any, between the Required Matching
Contribution and the actual Matching Contribution made on behalf of the
participant for such KSOP Plan Year.



 

 
(h)
Expenses associated with the amendment, restatement, and administration of the
KSOP shall continue to be paid out of funds in the Plan and allocated as
appropriate to Plan participants.


 

 
(i)
Employees hired on or after April 1, 2005 shall not be eligible to participate
in the Pension Plan and shall not be eligible to participate in any retiree
medical plan offered by the Company or its affiliates. In lieu of such
participation, for employees hired on or after April 1, 2005, the Company will
make an additional cash contribution for each KSOP Plan Year to the KSOP Plan
equal to 4.0% of total annual compensation (as defined in the KSOP Plan) which
shall be separately accounted for within the KSOP Plan. In lieu of retiree
medical plan benefits, the Company will make an additional cash contribution
equal to $1,000 per KSOP Plan Year, which also shall be separately accounted for
within the KSOP Plan. These contributions will be spread ratably throughout the
year with each pay period so that in order to be entitled to the full annual
contribution, employees must participate throughout the entire KSOP Plan Year.
Employees do not need to contribute to the KSOP Plan in order to receive these
additional contribution amounts, but they must be enrolled in the KSOP Plan.
These additional contributions shall be invested in the same manner as employees
have directed with respect to their other participant directed investments under
the KSOP Plan. The additional contributions provided in this subsection (i)
shall be subject to a five- year vesting schedule.




 
(j)
Effective April 1, 2011, all pay employees receive for unused vacation (in
accordance with Article V) shall be excluded from the definition of compensation
on which pension benefits are based.



ARTICLE IX
Safety


Management and the Union will work together to make the Company a leader in the
industry for its safe work performance. To do so, the safety of employees must
be an important shared priority of the parties. No work performed or service
provided is so urgent to prevent taking the necessary time and using the proper
equipment required to be safe. Each and every employee is responsible for and
must be committed to following established safety rules, work practices, and

20

--------------------------------------------------------------------------------



regulations to ensure his own safety on the job, as well as the safety of his
co-workers and the public we serve.


The Company will be accountable for providing employees with the training, work
processes, tools and equipment it deems proper and necessary for them to perform
their job duties in a safe and productive manner.


The Union will have representation from three major work areas on the Company's
Central Safety Steering Committee, which shall include the Union's Safety
Officer and two other bargaining unit employees.


As a joint sustaining priority, employee safety must be supported by proper
ongoing training, by an active commitment of everyone in our organization, and
by a collective determination to always position employee safety as a
cornerstone to the ongoing success of our business. Rather than being in
conflict, employee work performance and safety must be integrated to achieve
effective job results. Every employee must assume a proactive role by being
conscious of and applying all established safety rules, work practices, and
regulations, as well as by identifying hazards on the job to promote a safe work
culture. Employees are also responsible for properly maintaining and returning
Company-provided tools and equipment.


The fundamental purpose of the established safety rules is to prevent on-the-job
injuries. Employees need to read, understand, and follow the safety rules, and
they should refer to them to maintain their understanding and safety awareness.
The parties recognize that the established safety rules are subject to revision
based on changes in regulations and the nature of the work, as well as on future
experiences with safety issues. Employees are encouraged to provide information
that could improve the effectiveness of any safety rules or work practices by
following the process developed jointly by the parties.


ARTICLE X
Seniority


SECTION l. The selection of employees to fill vacancies in occupational
classifications and to be laid off or rehired shall be in accordance with the
principles of seniority set forth in a certain document entitled "Principles of
Seniority,” which document, having been agreed to by the parties, is attached
hereto and made a part hereof and marked Exhibit II; PROVIDED, HOWEVER, no
employee shall be entitled hereunder to assignment to any occupational
classification for which he is not qualified as hereinafter provided. An
employee shall be considered qualified for assignment to an occupational
classification if, (a) he has the ability and training necessary for the
efficient performance of the work called for therein, (b) his performance has
been satisfactory and his attitude cooperative, and (c) he has no infirmity
which would result in such assignment being dangerous to himself or to others or
their property.


SECTION 2. Temporary reassignment of personnel and work to meet emergency
conditions will be made by the Company whenever necessary without consideration
of the “Principles of Seniority.”

21

--------------------------------------------------------------------------------


 
SECTION 3. Not less than 7 days prior to the effective date on which the Company
proposes to promote an employee into or to fill a vacancy in an occupational
classification, within Grades 1B to 8 inclusive or Grades E to M inclusive, for
which the Union is the collective bargaining representative as provided in
Article I, Section l, or to place an employee on trial preparatory to such
promotion, the Company shall post on the bulletin boards of departments affected
the name of the employee and the position for which he has been selected. When
an employee has been passed over for such promotion or trial, either the
employee, or the Union with the employee's written consent, may, at any time
prior to the effective date of such promotion or trial, request that the Company
state in writing its reasons for not selecting him. At least three days prior to
the proposed date of posting, the Company shall notify the appropriate Union
Official of the name of the employee and the position for which he has been
selected. If the Union Official so requests, prior to the posting of the notice,
the Company shall postpone the posting until the seventh day after notification
to the Union Official.


In the event the Union wishes to protest the selection of such employee for the
promotion or trial under consideration, the Union may submit its protest in
writing as a grievance directly to a Board of Review in accordance with the
provisions of Article XVI, Section 1 (c) at any time prior to the effective date
of such proposed promotion or trial, and said Board of Review shall be convened
not more than five days after the grievance is submitted.


If such protest is filed by the Union, the employee selected by the Company may
be temporarily assigned to the occupational classification in question pending
the settlement of the grievance.


SECTION 4. If, during the term of this Agreement and pursuant to the provisions
of Paragraph 5 (or pursuant to the provisions of clause (b) of the third from
the last sentence of Paragraph 2) of the above-mentioned "Principles of
Seniority", any full time regular employee hired before May 16, 2002 is demoted
or transferred from his regular occupational classification, as the result of
being excess in such regular occupational classification, to another
occupational classification in a lower grade, then, in such event and subject to
the following limitations and provisions, such employee's new occupational
classification shall, only for the purposes of determining such employee's
regular hourly rate and the scheduled, promotional and temporary assignment
increases for which such employee may be eligible under Sections 3, 5 and 6,
respectively, of Article II hereof and of determining any general increase for
which such employee may be eligible during the term hereof, be treated as though
it were in the grade in which his regular occupational classification is.


If, during the term of this Agreement and pursuant to the provisions of
Paragraph 5 (or pursuant to the provisions of clause (b) of the third from the
last sentence of Paragraph 2) of the above-mentioned "Principles of Seniority",
any full time regular employee hired after May 15, 2002 is demoted or
transferred from his regular occupational classification, as the result of being
excess in such regular occupational classification, to another occupational
classification in a lower grade, then, in such event and subject to the
following limitations and provisions, such employee thereafter shall continue to
be paid at the regular hourly rate in effect at the time of his demotion or
transfer. The employee shall not be eligible to receive General Increases under
Article XX, Section 2, nor any increases under Article II unless his rate of pay
falls within the range applicable to any occupational classification to which he
is assigned. Eligibility for

22

--------------------------------------------------------------------------------



temporary assignment pay under Article II, Section 6 (a) shall be determined by
reference to the grade at which the employee is being paid at the time temporary
assignment is made.


(a)
The provisions of this Section 4 shall apply to an employee only so long as he
is satisfactorily performing the duties of such new occupational classification.



(b)
If an employee is selected to fill a vacancy in any occupational classification
for which he had submitted a timely bid at the time of such demotion or transfer
under the provisions of Paragraph 3 of the above-mentioned "Principles of
Seniority,” the provisions of this Section 4 shall not thereafter apply to such
employee, except with respect to subsequent demotions or transfers covered
hereby.



(c)
If an employee, having requested assignment to one of the Company's line
schools, is selected for such assignment, the provisions of this Section 4 shall
not thereafter apply to such employee, except with respect to subsequent
demotions or transfers covered hereby.

 
(d)
An employee then receiving the benefits of this Section 4 may be selected,
without regard to the provisions of Paragraph 2 of the above-mentioned
"Principles of Seniority,” to fill a vacancy in any occupational classification
in the grade of such employee's regular occupational classification, if such
employee has greater Company Service than the employee who would otherwise be
selected to fill such vacancy, and if he is then able to do the work. In the
event of such selection, the provisions of this Section 4 shall not thereafter
apply to such employee, except with respect to subsequent demotions or transfers
covered hereby.




ARTICLE XI
Management


Except as otherwise provided in this Agreement, nothing in this Agreement shall
be deemed to limit the Company in any way in the exercise of the regular and
customary functions of management, including, among other things, the direction
of the working forces; the establishment of methods of operation; the promotion
and demotion of employees; the establishment of plans for increased efficiency;
the adoption and maintenance of engineering standards and standards of
performance and quality; the right to hire, suspend or discharge for proper
cause; the right to select or employ supervisory employees, including foremen
and their assistants; the right to transfer or relieve from duty because of lack
of work; the right to determine from time to time the number of hours worked per
day and per week; and the right to establish and enforce rules and regulations
pertaining to personal conduct and deportment of employees. The provisions of
this Article shall not be used arbitrarily or capriciously as to any employee or
for the purpose of discriminating in any manner against the Union or its
members.


ARTICLE XII
Contracting Out Work


SECTION l. The Company will not contract out any work which its employees are
capable of performing by virtue of their work in their respective occupational
classifications, except in cases of emergency, necessity, peaks of work, or
special projects creating a temporary need for

23

--------------------------------------------------------------------------------



substantial additional manpower and/or equipment, or in those instances when the
use of contractors will increase efficiency, ensure reliability of service, or
reduce costs; and in no event will the Company contract out any work which its
employees are then performing if the contracting out of such work would directly
result in the layoff of the employees performing such work.


SECTION 2. If the Company proposes to contract out any work which its employees
are capable of performing by virtue of their work in their respective
occupational classifications, the Company will notify the Union of the proposed
work and will state its reasons for contracting it out. Such notice will be
given either in advance of the commencement of the work or, in an emergency,
within a reasonable time thereafter.


ARTICLE XIII
Union Security


SECTION l. The Company agrees that those employees who are members of the Union
as of the effective date of this Agreement, or who hereafter become members of
the Union, shall remain members of the Union in good standing as a condition of
employment. An employee shall be deemed to have maintained Union membership in
good standing if he shall have tendered the periodic dues uniformly required as
a condition of acquiring or retaining Union membership.


SECTION 2. Employees may withdraw from membership in the Union during the
fifteen-day period between October 8 and October 22 inclusive in each calendar
year hereafter, and as of October 22 in each calendar year the Union shall
furnish the Company with a notarized list of its members in good standing as of
that date. The Union agrees that neither it nor any of its officers or members
will intimidate or coerce employees into joining the Union or continuing their
membership therein.


SECTION 3. As a condition of employment, all employees hired on or after June 8,
l962, shall, from and after the time of employment on a regular basis, and all
employees who hereafter resign from the Union in accordance with the provisions
of Section 2, shall, from and after the time of resignation, pay to the Union
the amount of dues payable by Union members.


SECTION 4. On October 8 in each calendar year hereafter, the Company shall post
upon Company bulletin boards a notice in the form attached hereto and marked
Exhibit III.


ARTICLE XIV
Deduction of Union Dues


SECTION l. The Company agrees that upon the individual written request of any
employee in the form attached hereto and marked Exhibit IV, it will on the first
regular payday following receipt of such written request and on every regular
payday thereafter deduct such amount as the President of the Union shall from
time to time certify to the Company as being the weekly dues which have been
established as payable in accordance with the Constitution and By-Laws of the
Union, provided such an amount is owing to said employee on said payday. The
President of the Union shall from time to time notify the Company of the proper
amount to be deducted

24

--------------------------------------------------------------------------------



hereunder as Union dues of said employee, and shall certify that such deduction
has been authorized in accordance with the Constitution and By-Laws of the
Union.


SECTION 2. The sums of money so deducted shall be paid by the Company, via check
or wire transfer, to the Union, whose Treasurer shall give the Company receipts
therefore. It shall be the duty of the Union to certify to the Company in
writing in a manner reasonably satisfactory to the Company the name and address
of said Treasurer and any changes in that office. Each receipt signed by said
Treasurer shall constitute a complete release and discharge of the Company as to
any sums covered in said receipt.


SECTION 3. All written requests of the employees referred to in Section l of
this Article shall terminate automatically upon the termination of this
Agreement, and any such written request shall be revocable at any time as to
future deductions by written notice by the employee to the Company.


SECTION 4. The Union agrees to indemnify and save harmless the Company for any
sums which the Company is required to pay as the result of a claim that the sums
of money herein referred to have been illegally deducted.


SECTION 5. On or before October l5th of each year, the Company will furnish the
Union with a list of employees for whom it has Dues Deduction Authorization
Forms as of September 30th.


ARTICLE XV
Bulletin Boards


The Company will permit the reasonable use by the Union of the regular bulletin
boards of the Company for the purpose of notifying members of the Union of:



1.  
Meetings of the Union,

2.  
Union elections,

3.  
Social, educational or recreational affairs of the Union.



No such notice shall contain any wording or implication critical of the Company
or its policies or of any other person or organization. Each such notice shall
be submitted to and approved by the Company before being posted.


ARTICLE XVI
Grievance Procedure


SECTION 1. During the life of this Agreement there shall be no strike, slowdown,
suspension or stoppage of work in any part of the Company's operations by
employees or any employee, nor any lockout by the Company in any part of the
Company's operations. Should any differences arise between the Company and the
Union or its members, an earnest effort shall be made to settle such differences
in the following manner, including application of the principles of mutual gains
bargaining at steps (a) and (b):

25

--------------------------------------------------------------------------------



(a)
First, within thirty days of the occurrence of the incident leading to the
difference, between the employee or employees involved and his or their
immediate supervisor, or between a steward selected by the Union to represent
the employee or employees and said supervisor.



(b)
If the grievance is not adjusted with the supervisor within seven days, then
within ten days thereafter the individual employee or group of employees may
take the matter up directly with the next level of Management as designated by
the respective Business Area representative on the Company Negotiating
Committee, or the grievance may be reduced to writing and signed by the employee
or employees and the appointed steward and then taken up by the steward with the
same designated level of Management.



(c)
If the grievance is not adjusted with Management as specified in Section 1 (b)
within three days, then within ten days thereafter either party may submit
notice of the grievance in writing to a Board of Review composed of the
respective Business Area representative on the Company Negotiating Committee (or
an authorized designee), one other member of the Company Negotiating Committee,
a Labor Relations staff member, and the standing members of the Union
Negotiating Committee by mailing same in accordance with the provisions of
Article XIX. Said Board will either finally dispose of the matter upon the
mutual agreement of the Company and Union representatives, or either party may
submit it to arbitration.



(d)
If any grievance involving an interpretation of the meaning of the provisions of
this Agreement is not adjusted within twelve days after the meeting of the Board
of Review at which the grievance is submitted, then within thirty days
thereafter either party may submit such grievance to the American Arbitration
Association. The American Arbitration Association shall appoint a neutral
arbitrator in accordance with its then prevailing rules governing labor
arbitrations. The arbitrator’s decision shall be rendered within 90 days after
the conclusion of the hearing and the filing of briefs, and shall be final and
binding. Each party shall pay one-half of the fee and expenses of the
arbitrator.



(e)
Either party may appeal to the Federal Mediation and Conciliation Service for
mediation and conciliation, but such mediation and conciliation shall not be a
cause for delay of such arbitration.



(f)
Any grievance not taken to the next step within the time limit may be deemed to
be settled, unless the parties mutually agree in writing to extend the time
limit for a particular step.



(g)
In determining the time limits herein, Saturdays, Sundays and holidays shall be
excluded.



SECTION 2. The Union shall have the right to submit a grievance involving
suspension, layoff, or discharge directly to a Board of Review in accordance
with the provisions of Section 1 (c) and said Board of Review shall be convened
not more than five days after the grievance is submitted.


SECTION 3. The question of whether or not the Company shall pay the employee
back pay for the period covered by such suspension, discipline, layoff or
discharge if such suspension,

26

--------------------------------------------------------------------------------



discipline, layoff or discharge shall ultimately be held to have been wrongful
may be considered as part of the grievance.


SECTION 4. When considering an employee's prior record for the purpose of
determining the penalty to be applied in a current disciplinary action, any
previous offense more than three years old shall be ignored if it did not result
in disciplinary suspension, and the weight to be accorded any other previous
offense shall depend on the remoteness of such other offense and on the nature
of the employee's record since then.


ARTICLE XVII
Equal Employment Opportunity


SECTION l. The Company and the Union endorse the principles and objectives of
the state and federal equal employment opportunity laws. Both the Company and
the Union will cooperate affirmatively to ensure that the terms and conditions
of this Agreement will be administered without discrimination in regard to race,
color, religious creed, age, sex, national origin, ancestry, marital status,
sexual orientation, disability, and veteran status. The Company and the Union
will also provide reasonable accommodations for qualified employees with a
disability in accordance with applicable law.


SECTION 2. There shall be an Equal Employment Opportunity Committee consisting
of two representatives of the bargaining unit designated by the Union and two
representatives of the Company designated by the Company. The Committee shall
meet periodically as needed (but not less than twice each year) to discuss the
administration of the Agreement pursuant to Section l above. In addition, the
Committee shall meet at the request of a bargaining unit employee who believes
that he has been the subject of discrimination prohibited under Section 1. If
the Committee, after meeting with the employee, believes further consideration
of the complaint is warranted, it shall refer the matter to appropriate Company
officials for investigation. Nothing in this Section 2 shall alter or limit the
rights of the employee under the Grievance Procedure, Article XVI.


ARTICLE XVIII
Governmental Regulations


If any provision of this Agreement shall be rendered invalid by operation of
law, the remainder of this Agreement shall remain in full force and effect.


ARTICLE XIX
Notices and Certifications


All notices and certifications shall be deemed to have been fully and completely
served or made by the Company when sent by registered mail addressed to Moses A.
Rams, President, Local 470-l of the Utility Workers Union of America, AFL-CIO,
P.O. Box 1497, New Haven, Connecticut 06506, and by the Union when sent by
registered mail to William J. Manniel, Director of Employee Relations, The
United Illuminating Company, P.O. Box 1564, New Haven, Connecticut 06506-0901,
unless either party hereto shall have substituted by written notice a different
name or address at least five days before any such notice or certification is
mailed.

27

--------------------------------------------------------------------------------





ARTICLE XX
Duration of Agreement


SECTION l. This Agreement shall be effective as of April 1, 2005. It shall
remain in effect through May l5, 2011, and shall thereafter be renewed
automatically for yearly periods from year to year until canceled in accordance
with the provisions of Section 3 of this Article.


SECTION 2. All General Increases provided for in this Agreement shall be
effective on the Sunday nearest the effective date of this Agreement or the
anniversary thereof, as set forth in Exhibit I, Schedule A, and all General
Increases provided for in any successor agreement shall be effective on the
Sunday nearest the effective date of such successor agreement or the anniversary
thereof, regardless of whether the nearest Sunday precedes or follows the
effective date of any such successor agreement or the anniversary thereof.


SECTION 3. At least sixty days but not more than seventy days before each annual
renewal date commencing May l6, 2011, either party shall submit to the other
party in writing notice of its desire to terminate or modify this Agreement,
together with any proposed amendments or revisions to this Agreement. Not later
than forty-five, nor more than sixty days prior to said renewal date,
representatives of the Company and the Union shall meet to consider such
proposed amendments or revisions. In the absence of such notification of
cancellation, this Agreement shall be automatically renewed for yearly periods
from year to year with such changes and amendments, if any, as have been agreed
upon prior to the last date on which notice of cancellation of this Agreement
could have been given.


SECTION 4. (a) In the event of a consolidation or merger, or in the event of the
sale of the Company's operations, the Company shall require any successor
corporation or purchaser to assume the terms and conditions of this Agreement
with respect to all of the employees of the Company who are in the bargaining
unit at the time of such consolidation, merger or sale.

(b) Effective May 16, 2002, in the event of a sale of a significant part of the
Company’s operations, the Company agrees that it will require the purchaser of
such operations to offer employment to all affected employees.


Employees who do not accept such employment and who, after being assigned to the
Company-wide pool, are laid off by the Company, and other employees who are laid
off by the Company as a result of the sale, shall receive severance payments in
an amount equal to one year’s pay (i.e., 2080 hours’ pay at their regular hourly
rate or 52 weeks’ pay at their regular weekly rate). These payments shall be in
lieu of the severance payments set forth in Exhibit II for Article X.

28

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement at New Haven,
Connecticut, this 3rd day of May, 2005.


LOCAL 470-l OF THE UTILITY WORKERS UNION OF AMERICA, AFL-CIO


By:
Moses A. Rams, President
     
Beverly E. Gibson, Executive Vice President
   
Attest:
Joseph F. Sammarco, Vice President - Electric System
     
Joseph G. Dwyer, Chief Steward
     
Heidi A. Marganski, Recording Secretary
   
Approved:
John F. Holland, Jr., Region 1 Director, UWUA, AFL-CIO
   



THE UNITED ILLUMINATING COMPANY


By:
William J. Manniel, Director of Employee Relations
     
Richard J. Nicholas, Vice President Finance & CFO
     
Richard J. Reed, Vice President Electric System
     
Donna L. Rogers, Director Customer Operations
     
Joseph D. Thomas, Associate Vice President Client Fulfillment


29

--------------------------------------------------------------------------------





 
EXHIBIT I
 
 
SCHEDULE A
 
 
Effective April 1, 2005
 
 
 
 
 
WEEKLY RATES OF PAY FOR
 
 
OCCUPATIONAL CLASSIFICATIONS
 
 
 
 
Grade
Minimum
Maximum



A
$425.60
$525.60
B
$432.40
$556.00
C
$508.00
$595.20
D
$593.60
$682.80
E
$640.40
$737.20
F
$682.00
$778.80
G
$730.80
$836.40
H
$779.60
$888.00
I
$837.20
$949.20
J
$894.00
$1,010.40
K
$972.80
$1,098.00
L
$1,045.20
$1,194.80
M
$1,137.20
$1,300.80
 
 
 
 
 
 
 
HOURLY RATES OF PAY FOR
 
 
OCCUPATIONAL CLASSIFICATIONS
 
 
 
 
Grade
Minimum
Maximum



13
$14.30
$18.09
12
$14.65
$18.55
11
$15.04
$19.03
10
$15.58
$19.64
9
$16.20
$20.45
8
$18.69
$21.29
7
$19.56
$22.27
6
$20.70
$23.43
5
$21.81
$24.67
4
$23.13
$25.98
3
$24.36
$27.32
2
$25.27
$28.33
1
$26.24
$29.28
1A
$26.85
$30.68
1B
$28.12
$32.17

 
30

--------------------------------------------------------------------------------


 
 
EXHIBIT I
 
 
SCHEDULE A
 
 
Effective April 2, 2006
 
 
 
 
 
WEEKLY RATES OF PAY FOR
 
 
OCCUPATIONAL CLASSIFICATIONS
 
 
 
 
Grade
Minimum
Maximum
A
$441.60
$545.20
B
$448.80
$576.80
C
$527.20
$617.60
D
$616.00
$708.40
E
$664.40
$764.80
F
$707.60
$808.00
G
$758.40
$867.60
H
$808.80
$921.20
I
$868.40
$984.80
J
$927.60
$1,048.40
K
$1,009.20
$1,139.20
L
$1,084.40
$1,239.60
M
$1,180.00
$1,349.60
 
 
 
 
 
 
 
HOURLY RATES OF PAY FOR
 
 
OCCUPATIONAL CLASSIFICATIONS
 
 
 
 
Grade
Minimum
Maximum
13
$14.84
$18.77
12
$15.20
$19.25
11
$15.60
$19.74
10
$16.16
$20.38
9
$16.81
$21.22
8
$19.39
$22.09
7
$20.29
$23.11
6
$21.48
$24.31
5
$22.63
$25.60
4
$24.00
$26.95
3
$25.27
$28.34
2
$26.22
$29.39
1
$27.22
$30.38
1A
$27.86
$31.83
1B
$29.17
$33.38

 
31

--------------------------------------------------------------------------------


 
 
 
 
 
EXHIBIT I
 
 
SCHEDULE A
 
 
Effective April 1, 2007
 
 
 
 
 
WEEKLY RATES OF PAY FOR
 
 
OCCUPATIONAL CLASSIFICATIONS
 
 
 
 
Grade
Minimum
Maximum



A
$458.00
$565.60
B
$465.60
$598.40
C
$546.80
$640.80
D
$639.20
$734.80
E
$689.20
$793.60
F
$734.00
$838.40
G
$786.80
$900.00
H
$839.20
$955.60
I
$900.80
$1,021.60
J
$962.40
$1,087.60
K
$1,047.20
$1,182.00
L
$1,125.20
$1,286.00
M
$1,224.40
$1,400.40
 
 
 
 
 
 
 
HOURLY RATES OF PAY FOR
 
 
OCCUPATIONAL CLASSIFICATIONS
 
 
 
 
Grade
Minimum
Maximum



13
$15.40
$19.47
12
$15.77
$19.97
11
$16.19
$20.48
10
$16.77
$21.14
9
$17.44
$22.02
8
$20.12
$22.92
7
$21.05
$23.98
6
$22.29
$25.22
5
$23.48
$26.56
4
$24.90
$27.96
3
$26.22
$29.40
2
$27.20
$30.49
1
$28.24
$31.52
1A
$28.90
$33.02
1B
$30.26
$34.63

 
32

--------------------------------------------------------------------------------


 
 
EXHIBIT I
 
 
SCHEDULE A
 
 
Effective March 30, 2008
 
 
 
 
 
WEEKLY RATES OF PAY FOR
 
 
OCCUPATIONAL CLASSIFICATIONS
 
 
 
 
Grade
Minimum
Maximum



A
$475.20
$586.80
B
$483.20
$620.80
C
$567.20
$664.80
D
$663.20
$762.40
E
$715.20
$823.20
F
$761.60
$870.00
G
$816.40
$933.60
H
$870.80
$991.60
I
$934.40
$1,060.00
J
$998.40
$1,128.40
K
$1,086.40
$1,226.40
L
$1,167.20
$1,334.40
M
$1,270.40
$1,452.80
 
 
 
 
 
 
 
HOURLY RATES OF PAY FOR
 
 
OCCUPATIONAL CLASSIFICATIONS
 
 
 
 
Grade
Minimum
Maximum



13
$15.98
$20.20
12
$16.36
$20.72
11
$16.80
$21.25
10
$17.40
$21.93
9
$18.09
$22.85
8
$20.87
$23.78
7
$21.84
$24.88
6
$23.13
$26.17
5
$24.36
$27.56
4
$25.83
$29.01
3
$27.20
$30.50
2
$28.22
$31.63
1
$29.30
$32.70
1A
$29.98
$34.26
1B
$31.39
$35.93

 
33

--------------------------------------------------------------------------------


 
 
EXHIBIT I
 
 
SCHEDULE A
 
 
Effective March 29, 2009
 
 
 
 
 
WEEKLY RATES OF PAY FOR
 
 
OCCUPATIONAL CLASSIFICATIONS
 
 
 
 
Grade
Minimum
Maximum



A
$492.00
$607.20
B
$500.00
$642.40
C
$587.20
$688.00
D
$686.40
$789.20
E
$740.40
$852.00
F
$788.40
$900.40
G
$844.80
$966.40
H
$901.20
$1,026.40
I
$967.20
$1,097.20
J
$1,033.20
$1,168.00
K
$1,124.40
$1,269.20
L
$1,208.00
$1,381.20
M
$1,314.80
$1,503.60
 
 
 
 
 
 
 
HOURLY RATES OF PAY FOR
 
 
OCCUPATIONAL CLASSIFICATIONS
 
 
 
 
Grade
Minimum
Maximum



13
$16.54
$20.91
12
$16.93
$21.45
11
$17.39
$21.99
10
$18.01
$22.70
9
$18.72
$23.65
8
$21.60
$24.61
7
$22.60
$25.75
6
$23.94
$27.09
5
$25.21
$28.52
4
$26.73
$30.03
3
$28.15
$31.57
2
$29.21
$32.74
1
$30.33
$33.84
1A
$31.03
$35.46
1B
$32.49
$37.19

 
34

--------------------------------------------------------------------------------


 

       
EXHIBIT I
   
SCHEDULE A
   
Effective April 4, 2010
         
WEEKLY RATES OF PAY FOR
   
OCCUPATIONAL CLASSIFICATIONS
     
 
Grade
Minimum
Maximum
A
$509.20
$628.40
B
$517.60
$664.80
C
$607.60
$712.00
D
$710.40
$816.80
E
$766.40
$882.00
F
$816.00
$932.00
G
$874.40
$1,000.40
H
$932.80
$1,062.40
I
$1,001.20
$1,135.60
J
$1,069.20
$1,208.80
K
$1,163.60
$1,313.60
L
$1,250.40
$1,429.60
M
$1,360.80
$1,556.40
             
HOURLY RATES OF PAY FOR
   
OCCUPATIONAL CLASSIFICATIONS
     
 
Grade
Minimum
Maximum
13
$17.12
$21.64
12
$17.52
$22.20
11
$18.00
$22.76
10
$18.64
$23.49
9
$19.38
$24.48
8
$22.36
$25.47
7
$23.39
$26.65
6
$24.78
$28.04
5
$26.09
$29.52
4
$27.67
$31.08
3
$29.14
$32.67
2
$30.23
$33.89
1
$31.39
$35.02
1A
$32.12
$36.70
1B
$33.63
$38.49




35

--------------------------------------------------------------------------------



EXHIBIT I
SCHEDULE B
OCCUPATIONAL CLASSIFICATIONS


Occupational Title
 
Code No. & Grade
 



Administrative Clerk
1672 - G
Administrative Clerk I
1678 - D
Administrative Clerk II
1675 - E
Administrative Relief Clerk
8123 - J
Administrative Transmission & Substation Clerk
8125 - I
Administrative Working Leader
1282 - L
Bill Analyst Working Leader
2017 - K
Building Services Working Leader
3767 - 4
Cable Splicer First Class
7940 - 2
Chief Mechanic
762l - 2
Clerical Assistant
2004 - C
Clerk -- Customer Accounts Receivable
2014 - G
Client Relations Center Associate “A”
1338 - J
Client Relations Center Associate “A” (Bilingual)
1339 - J
Client Relations Center Associate “B”
7292 - H
Client Relations Center Associate “B” (Bilingual)
7296 - H
Client Relations Center Working Leader
1336 - K
Client Relations Center Working Leader (Bilingual)
1337 - K
Collections Administrative Representative
1981 - I
Collections Administrative Representative (Bilingual)
1982- I
Collections Field Tech II
1341 - 6
Collections Field Tech I
1340 - 3
Cost Analyst
3255 - J
Customer Electrician
8406 - 2
Drafter
4865 - J
Electric System Maintenance Worker
8636 - 4
Field Tech
8380 - 3
Field Tech II
1342- 4
Field Tech III
1343 - 6
Garage Attendant
7690 -12
Garage Mechanic First Class
7650 - 3
Garage Mechanic Helper
7670 - 9
Garage Mechanic Second Class
7660 - 6
Garage Parts & Repair Mechanic
1326 - 6
GIS Assistant I
4786 - H
GIS Assistant II
4787 - I
Glove Lab Technician
1327-9
Ground Level Facility Inspector
8407 - 8
Junior Drafter
4880 - H
Junior Field Technician I.
4940 - H
Junior Field Technician II
4980 - I


36

--------------------------------------------------------------------------------


 
 
Occupational Title
 
Code No. & Grade
 

 
Line Group Leader
 
1329 - 1B
 
Line Trouble Shooter
1331 - 1A
Line Worker First Class
1332 - 1
Logistics Specialist "A"
3540 - 5
Logistics Specialist "B"
3660 - 8
Logistics Working Leader.
3535 - K
Meter/Equipment Stager
8410 - 9
Meter Lab Tech
8420 - 6
Office Maintenance Helper
1345 - 10
Office Maintenance Specialist
1344 - 8
Power Delivery Apprentice
7776 - 5
Power Delivery Construction Specialist
1320 - 1
Power Delivery Equipment Specialist
7935 - 5
Power Delivery Equipment Specialist Helper
7930 - 9
Power Delivery Helper
7779 - 9
Power Delivery Splice Specialist
7774 - 2
Power Delivery Trouble Shooter
1330 - 1A
Power Delivery Working Leader
1328 - 1B
Residential Collections Representative
1971 - H
Residential Collections Representative (Bilingual)
1973 - H
Revenue Control Clerk
1995 - H
Revenue Control Working Leader
1996 - J
Senior Administrative Clerk
1325 - I
Senior Drafter
4851 - K
Senior Residential Collections Representative
1972 - I
Senior Residential Collections Representative (Bilingual)
1974 - I
Sourcing Support Specialist "A"
3530 - I
Sourcing Support Specialist "B"
3529 - F
Special Bill Analyst.
2015 - G
Special Bill Analyst Senior
2016 - I
Standard Field Working Leader
8385 - 2
Standard Resource Support Associate
1324 - I
Substation Electrician - Construction & Maintenance
1334 - 1A
Substation Electrician First Class
1322 - 3
Substation Electrician Helper
1323 - 9
Substation Electrician Second Class
8190 - 5
Substation Electrician Specialist
1333 - 1B
Substation Electrician Third Class
1335 - 7
Substation Utility Worker
8635 - 6
Telephone Operator
7380 - E
Underground Inspector
7925 - 6
Underground Working Leader
7970 - 2


37

--------------------------------------------------------------------------------



EXHIBIT II FOR ARTICLE X
Principles of Seniority


Pursuant to the provisions of Section l of Article X of the current Agreement
between the Company and the Union, and subject to the proviso therein stated,
the following principles of seniority shall apply:


l. Each full-time regular and each full-time temporary employee covered by said
Agreement, upon completion of his probationary period, shall accumulate
seniority of the following types:


(a)
Classification Seniority based on the employee's service in his current
occupational classification.



(b)
Company Service based on the employee's service with the Company.



2. Sequences of Promotion are hereby established as set forth in certain charts
attached hereto, made a part hereof and hereinafter referred to as "said
charts.” In selecting an employee to fill a vacancy in any occupational
classification, the principle of seniority to be applied is as follows:


(a)
In filling a vacancy in an occupational classification forming a part of a
Sequence of Promotion, other than the lowest rated occupational classification
in such Sequence of Promotion:




 
(i)
Employees assigned to the same occupational classification elsewhere in the
Company shall, upon request, receive first consideration for filling such
vacancy, on the basis of Classification Seniority.

 
(ii)
Employees assigned to the occupational classification immediately preceding it
in  such Sequence of Promotion shall receive second consideration for filling
such  vacancy, on the basis of Classification Seniority

 
(iii)
Once all current employees have been considered for filling such vacancy in
accordance with (i) and (ii) above, a qualified individual may be hired to fill
the open occupational classification. To be considered qualified under Article X
XI, Section 1, the individual must meet all requirements of the classification
as of the date of hire, which, for a classification in a time-and-merit Sequence
of Promotion, would include the documented equivalent level and length of
experience required for the classification, as well as the satisfactory
completion of all tasks and/or work orders specified in the respective
time-and-merit training manual.


 

Within forty-five calendar days of an employee being selected to fill a vacancy,
which may extend to sixty days in extenuating circumstances, the individual will
be released from his current occupational classification to occupy the vacant
one. If the foregoing forty-five day period is extended, the employee shall
receive any increase in his rate of pay to which he may be entitled under
Article II, Section 5 upon the expiration of the forty-five day period. Such
increase

38

--------------------------------------------------------------------------------



in pay shall not be construed to reduce the length of any trial period
applicable to the employee under Article II, Section 5 (b).


(b)
In filling a vacancy in the lowest rated classification in any Sequence of
Promotion or in any occupational classification not forming a part of a Sequence
of Promotion:



(i) Employees assigned to the same occupational classification elsewhere in the
Company shall, upon request, receive first consideration for filling such
vacancy, on the basis of Classification Seniority.


(ii) Employees assigned to the Company-wide Pool and employees who have
submitted a timely bid for such occupational classification shall receive second
consideration for filling such vacancy, on the basis of Company Service.


For purposes of this Paragraph 2, each laid-off employee shall be considered as
having submitted a timely bid for each occupational classification in which a
vacancy occurs while he is laid off.


In the case of any employee who (a) is no longer able to do satisfactorily the
work in his regular occupational classification because of his mental or
physical condition, or (b) becomes an excess employee in his regular
occupational classification as a result of the Company's having changed its
methods or equipment, such employee may, notwithstanding the provisions of this
Paragraph 2, be selected to fill a vacancy in any occupational classification,
the work in which he is then able to do, if such employee has greater Company
Service than the employee who would otherwise be selected to fill such vacancy.
If the employee declines an assignment to such an occupational classification,
he shall thereafter receive only the regular hourly rate of the occupational
classification in which he is then working.


If a vacancy should occur in an occupational classification at a time when one
or more employees are receiving the benefits of Section 4 of Article X of the
current Agreement between the Company and the Union, as the result of having
been demoted or transferred therefrom, as excess therein, to other occupational
classifications in lower grades, then, notwithstanding the provisions of this
Paragraph 2(a) or 2(b), such employees shall receive first consideration for
filling the vacancy in such occupational classification on the basis of their
respective Classification Seniorities in it at the time of their respective
demotions or transfers from it.


(c)
Notwithstanding any other provision in these Principles of Seniority, if a
vacancy occurs in a full-time Client Relations Center Associate “B”
classification for which Residential Collections Representatives (English and
Spanish) are considered, part-time Client Relations Center Associates “A” and
“B” shall be considered, along with such Residential Collections
Representatives, for filling the vacancy on the basis of their Classification
Seniority. For the purpose of filling the aforesaid vacancy only, the
Classification Seniority for such part-time employees shall include one-half of
the employee’s service as a part-time Client Relations Center Associate “A” and
“B,” and any prior full-time service as a Client Relations Center Associate “A”
and “B,” provided there has been no break in service. Thereafter, such
employee’s Classification Seniority and Company Service for all purposes (except
for Article V and VIII) shall commence on


39

--------------------------------------------------------------------------------



the date the part-time employee began full-time service as a Client Relations
Center Associate “B.”


3. Vacancies in occupational classifications will be posted on the Company’s
electronic bulletin board system and on regular bulletin boards at designated
Company locations for a period of ten working days. Employees desiring to bid
for such occupational classification may submit a written bid for that
classification, on a form provided by the Company for such purpose, within the
posting period.
Employees whose submission of a written bid for a classification results in
their being selected to fill a vacancy in that classification shall not be
eligible to submit another written bid for one year thereafter.


4. It is the mutual desire of the Company and the Union that able employees
should have the opportunity to advance through the Sequences of Promotion.
Whenever normal advancement through any occupational classification is blocked
or seriously impaired by the assignment thereto of employees who have proven
themselves unwilling to advance further, the Company may, upon five days notice
to the Union, require such employees to accept promotion or demotion, as
appropriate to the extent necessary to open such occupational classification for
normal advancement through it. The provisions of this Paragraph 4, if applied in
any occupational classification, shall be applied to the employees therein in
the reverse order of their Classification Seniority, i.e., first to the employee
with the least Classification Seniority. The provisions of this Paragraph 4
shall not be so applied as to require any employee to accept promotion or
demotion from the occupational classification to which such employee is assigned
as of the date hereof.


5. In the event that it is necessary at any time for the Company to reduce the
number of employees in any occupational classification, eliminate any
occupational classification, or lay off employees, the following principles of
seniority and employment protections shall apply:


(a)
Prior to May 15, 2006, the Company shall not layoff any employee employed as of
May 15, 2005.



(b)
Effective May 15, 2006, the Company shall not layoff any employee hired prior to
May 15, 2003. Effective May 15, 2010, the Company shall not layoff any employee
hired prior to May 15, 2004. However, any such employee who would, except for
these provisos, be laid off may be transferred by the Company to any other
occupational classification in which a vacancy then exists and the work in which
he is then able to do, without regard to the provisions of Paragraph 2 hereof.
The employment protections set forth in this subparagraph (b) shall not extend
beyond the expiration of this Agreement.



(c)
If employees are to be excessed in any occupational classification forming a
part of a Sequence of Promotion (other than the Company-wide Pool) or in any
miscellaneous occupational classification not forming a part of a Sequence of
Promotion, employees who are in that Sequence of Promotion or miscellaneous
occupational classification and who were hired after May 15, 2003 (after May 15,
2004, effective May 15, 2010) will be laid off in reverse order of their Company
Service.


40

--------------------------------------------------------------------------------



(d)
If the provisions of Paragraph 5 (c) have been met and if employees hired before
May 15, 2003 (before May 15, 2004, effective May 15, 2010) are to be excessed in
a Sequence of Promotion or miscellaneous occupational classification, those
having the least Classification Seniority shall be demoted to the next lower
occupational classification in the applicable Sequence of Promotion, if any,
otherwise to the Company-wide Pool. Such employee may be assigned to displace an
employee who has fewer years of Company Service and who is then the junior most
employee (in terms of Company Service) assigned to an entry level occupational
classification in a Sequence of Promotion or otherwise, the work of which the
senior employee is able to do, in which case the displaced employee shall be
demoted to the Company-wide Pool and shall be subject to layoff in accordance
with the provisions of this Paragraph 5. Layoffs among employees hired after May
15, 2003 (after May 15, 2004, effective May 15, 2010) shall be in reverse order
of their Company Service regardless of their current occupational
classification, i.e., the employee with the least Company Service first.



(e)
Any employee hired after May 15, 2003 (after May 15, 2004, effective
May 15, 2010) and identified for layoff under subparagraph (d) shall further be
offered, in lieu of layoff, the option of displacing a part-time employee
assigned to an occupational classification the work of which the full-time
employee is able to do, and of assuming the hours of the part-time employee, in
which case the displaced part-time employee shall be subject to layoff.



(f)
Any employee laid off during the term of the current Agreement between the
Company and the Union under the provisions of this Paragraph 5 shall have the
option of electing at any time within fourteen days after such layoff, by
written notice addressed to the Company's Human Resources Department, 157 Church
Street, New Haven, CT 06506-0901, to receive, in lieu of all other rights as a
laid-off employee, a separation allowance. In the event such employee elects to
receive a separation allowance, such separation allowance shall be in an amount
equal to eighty hours’ pay at his regular hourly rate (or two week’s pay at his
regular weekly rate, as the case may be) plus an additional forty hours’ pay at
his regular hourly rate (or an additional week’s pay at his regular weekly rate,
as the case may be) for each full year of his Company Service. Any employee
electing to receive a separation allowance hereunder shall thereupon be deemed
to have resigned his employment with the Company for all purposes and, if
thereafter at any time re-employed by the Company, shall be deemed to be a "new"
employee for all purposes. Laid-off employees not electing to receive a
separation allowance hereunder shall be considered for recall in the order of
their Company Service. Notice of recall shall be given by mailing, registered
mail, return receipt requested, a recall notice addressed to the employee being
recalled at his most recent address as shown on the Company's records. A copy of
each such recall notice shall be sent to the Union by the Company. The Company
shall not hire any new employee for assignment to any occupational
classification until all laid-off employees then having Company Service and then
able to perform the work in such occupational classification have been recalled
to work.



6. In measuring an employee's Classification Seniority and Company Service, the
following rules shall apply:

41

--------------------------------------------------------------------------------




(a)
No period in excess of three months during which an employee was absent from
work because of layoff, suspension or leave of absence without pay (other than
for sickness or injury) and no period in excess of one year during which an
employee was absent from work because of leave of absence without pay for
sickness or injury shall be included; provided, however, this exclusion shall
not apply in the case of military leaves of absence if such employee applies for
reinstatement within the time limits specified under applicable provisions of
Federal or State law.



(b)
An employee shall lose all Classification Seniority and Company Service
theretofore accumulated if he:



   

(1) resigns or quits,
(2) is discharged for cause,
(3) is not recalled to work within one hundred and four weeks after being laid
off,
(4) fails to return to work from layoff within the period designated in his
recall notice,
(5) or is absent from work for seven consecutive days without proper notice,
unless his
     failure to give notice is excused by the Company.



(c)
If, in connection with a layoff or reduction in the work force in any
occupational classification, an employee is demoted, he shall assume in the
occupational classification to which demoted, in addition to such Classification
Seniority as he may previously have had in it, such Classification Seniority as
he may have accumulated in the occupational classification or classifications
from or through which he is so demoted.



(d)
An employee's Classification Seniority in an occupational classification that is
one of two or more occupational classifications from all of which direct
promotions are normally made to another occupational classification, as set
forth in the appropriate Sequence of Promotion, shall include his Classification
Seniority in all such two or more occupational classifications.



(e)
If two or more employees have equal Classification Seniority, seniority as
between those employees shall be determined by comparing seniority in the
following categories consecutively until the tie is broken:

 
(1) Classification Seniority in successively lower occupational classifications,
to the lowest rated occupational classification in the Sequence of Promotion.
(2) Company Service.


If seniority is still equal, the employee with the lowest social security number
shall be considered senior.


(f)
An employee who is employed in a Sequence of Promotion at a time when another
individual is hired directly from outside the Company into a higher rated job
classification in the Sequence shall, for purposes of promotion and roll-back
only, be deemed to have one day’s greater Classification Seniority than the
individual hired directly into the Sequence.


42

--------------------------------------------------------------------------------




7. For the purpose of applying subparagraphs (a) and (b) of Paragraph 2 and
subparagraphs (a) and (b) of Paragraph 5, the corresponding departments in all
geographical areas shall be deemed to be merged and shall be treated as single
departments on a Company-wide basis, and the corresponding Sequences of
Promotion in such corresponding departments shall be deemed to be merged and
shall be treated as single Sequences of Promotion on a Company-wide basis;
provided, however, if the Company in connection with assuming the operation of
any utility plant or system should employ persons theretofore employed by the
previous operator of such utility plant or system, the provisions of this
Paragraph 7 shall not apply to such persons.


8. (a) A Power Delivery Helper shall be deemed to have satisfied clause (a) of
Section 1 of Article X, and a vacancy in the occupational classification of
Power Delivery Apprentice shall be deemed to exist for that employee for the
purpose of Section 1 of Article X, subject to the following terms and
conditions:


(i)
The employee shall have performed satisfactorily as a Power Delivery Helper for
at least one year.



(ii)
The employee shall have satisfactorily completed, with a passing grade of 70% or
better, all of the required classroom topics set forth in the Power Delivery
Helper section of the Power Delivery Time & Merit Progression Program manual and
any subsequent revisions to the manual that the Company may issue from time to
time.



(iii)
The employee shall have satisfactorily demonstrated that he has the skills and
knowledge necessary to complete the work orders and tasks in the Power Delivery
Helper section of the Power Delivery Time & Merit Progression Program manual and
any subsequent revisions of the manual that the Company may issue from time to
time.



(b) A Power Delivery Apprentice shall be deemed to have satisfied clause (a) of
Section 1 of Article X, and a vacancy in the occupational classification of
Power Delivery Construction Specialist shall be deemed to exist for that
employee for the purpose of Section 1 of Article X, subject to the following
terms and conditions:
 
(g)
The employee shall have performed satisfactorily as a Power Delivery Apprentice
for at least three and one-half years.

 
(ii)
The employee shall have satisfactorily completed, with a passing grade of 70% or
better, all of the required classroom topics set forth in the Power Delivery
Apprentice section of the Power Delivery Time & Merit Progression Program manual
and any subsequent revisions to the manual that the Company may issue from time
to time.



(iii)
The employee shall have satisfactorily demonstrated that he has the skills and
knowledge necessary to complete the work orders and tasks in Power
elivery Apprentice section of the Power Delivery Time & Merit Progression
Program manual and any subsequent revisions of the manual that the Company may
issue from time to time.


43

--------------------------------------------------------------------------------





(c) All employees entering the Power Delivery Sequence as a Power Delivery
Helper (J-9) will be required to progress to Power Delivery Apprentice (J-5),
and ultimately to Power Delivery Construction Specialist (J-2) in accordance
with the requirements and timetables set forth in the Power Delivery Time &
Merit Progression Program Manual.


(d) An employee who does not satisfactorily complete all required work orders,
tasks, and classroom training will not be eligible for promotion to Power
Delivery Apprentice or Power Delivery Construction Specialist for a period of
six months. During this six-month period, the employee will be provided with
additional training to address areas of deficiency. At the conclusion of the six
months of re-training, the employee will be afforded the opportunity to re-take
and pass the applicable work order/task demonstrations or classroom tests. If
unsuccessful, the employee will receive a final six-month re-training period. At
the end of this period, if the employee still does not satisfactorily complete
all of the program requirements, the Company, following discussion with the
Union, will transfer the individual from the Power Delivery Sequence as follows:



(i)  
A Power Delivery Helper will be transferred to the Power Delivery Equipment
Specialist Helper classification and will be assigned a new Classification
Seniority date that is the effective date of the transfer.




(ii)  
A Power Delivery Apprentice will be transferred to the Power Delivery Equipment
Specialist classification and will be assigned a new Classification Seniority
date that is the effective date of the transfer.



9. (a) A Substation Electrician Helper shall be deemed to have satisfied clause
(a) of Section 1 of Article X, and a vacancy in the occupational classification
of Substation Electrician Third Class shall be deemed to exist for that employee
for the purpose of Section 1 of Article X, subject to the following terms and
conditions:


(i)
The employee shall have performed satisfactorily as a Substation Electrician
Helper for at least four months.



(ii)
The employee shall have satisfactorily completed, with a passing grade of 70% or
better, all of the required classroom topics set forth in the "Substation
Electrician Helper Manual,” and any subsequent revisions to the Manual that the
Company may issue from time to time.



(iii)
The employee shall have satisfactorily demonstrated that he has the skills and
knowledge necessary to complete the work orders and tasks in the "Substation
Electrician Helper Manual,” and any subsequent revisions of the Manual that the
Company may issue from time to time.



(iv)
The employee shall have satisfactorily demonstrated experience and skills
necessary to perform tasks through completion of the “Substation Electrician
Helper On-The-Job Training Matrix,” and any subsequent revisions of the Matrix
that the Company may issue from time to time.


44

--------------------------------------------------------------------------------




(b) A Substation Electrician Third Class shall be deemed to have satisfied
clause (a) of Section 1 of Article X, and a vacancy in the occupational
classification of Substation Electrician Second Class shall be deemed to exist
for that employee for the purpose of Section 1 of Article X, subject to the
following terms and conditions:


(i)
The employee shall have performed satisfactorily as a Substation Electrician
Third Class for at least eight months.



(ii)
The employee shall have satisfactorily completed, with a passing grade of 70% or
better, all of the required classroom topics set forth in the "Substation
Electrician Third Class Manual,” and any subsequent revisions to the Manual that
the Company may issue from time to time.



(iii)
The employee shall have satisfactorily demonstrated that he has the skills and
knowledge necessary to complete the work orders and tasks in the "Substation
Electrician Third Class Manual,” and any subsequent revisions of the Manual that
the Company may issue from time to time.



(iv)
The employee shall have satisfactorily demonstrated experience and skills
necessary to perform tasks through completion of the “Substation Electrician
Third Class On-The-Job Training Matrix,” and any subsequent revisions of the
Matrix that the Company may issue from time to time.



(c) A Substation Electrician Second Class shall be deemed to have satisfied
clause (a) of Section 1 of Article X, and a vacancy in the occupational
classification of Substation Electrician First Class shall be deemed to exist
for that employee for the purpose of Section 1 of Article X, subject to the
following terms and conditions:


(i)
The employee shall have performed satisfactorily as a Substation Electrician
Second Class for at least two years.



(ii)
The employee shall have satisfactorily completed, with a passing grade of 70% or
better, all of the required classroom topics set forth in the "Substation
Electrician Second Class Manual,” and any subsequent revisions to the Manual
that the Company may issue from time to time.



(iii)
The employee shall have satisfactorily demonstrated that he has the skills and
knowledge necessary to complete the work orders and tasks in the "Substation
Electrician Second Class Manual,” and any subsequent revisions of the Manual
that the Company may issue from time to time.



(iv)
The employee shall have satisfactorily demonstrated experience and skills
necessary to perform tasks through completion of the “Substation Electrician
Second Class On-The-Job Training Matrix,” and any subsequent revisions of the
Matrix that the Company may issue from time to time.


45

--------------------------------------------------------------------------------




(d) A Substation Electrician First Class shall be deemed to have satisfied
clause (a) of Section 1 of Article X, and a vacancy in the occupational
classification of Substation Electrician Construction and Maintenance shall be
deemed to exist for that employee for the purpose of Section 1 of Article X,
subject to the following terms and conditions:


(i)
The employee shall have performed satisfactorily as a Substation Electrician
First Class for at least two years.



(ii)
The employee shall have satisfactorily completed, with a passing grade of 70% or
better, all of the required classroom topics set forth in the "Substation
Electrician First Class Manual,” and any subsequent revisions to the Manual that
the Company may issue from time to time.



(iii)
The employee shall have satisfactorily demonstrated that he has the skills and
knowledge necessary to complete the work orders and tasks in the "Substation
Electrician First Class Manual,” and any subsequent revisions of the Manual that
the Company may issue from time to time.



(iv)
The employee shall have satisfactorily demonstrated experience and skills
necessary to perform tasks through completion of the “Substation Electrician
First Class On-The-Job Training Matrix,” and any subsequent revisions of the
Matrix that the Company may issue from time to time.



(e) An employee who does not satisfactorily complete all required work orders,
tasks, and on-the-job training, or who receives a grade lower than 70% on any
classroom topic, will not be eligible for promotion to Substation Electrician
Third Class, Substation Electrician Second Class, Substation Electrician First
Class, or Substation Electrician Construction and Maintenance. The employee's
status shall be reviewed by a committee of the respective Human Resources
Generalist, Human Resources Training Specialist, Supervisor -- Transmission &
Substation (to whom the employee is assigned), a Union representative, and
Manager - Transmission & Substation (committee chairperson). The committee shall
review the employee’s performance and shall determine a re-training plan for
satisfactory completion of all outstanding training requirements. Upon
satisfactory completion of all such requirements, the employee shall be promoted
to the next occupational classification in the Transmission & Substation
Sequence. If the employee is unable to satisfactorily complete all of the
training requirements after a maximum re-training period of one year, the
Company, following discussion with the Union, will remove the individual from
the Sequence.


10. The Company shall establish training and evaluation programs, provide the
necessary personnel and facilities, and permit participation by eligible
employees during normal working hours, but not to an extent that will interfere
with the Company's customary operations.

46

--------------------------------------------------------------------------------





EXHIBIT III FOR ARTICLE XIV


Statement with Respect to Maintenance
of Membership and Agency Shop Provision
in Company-Union Contract




Briefly, the maintenance of membership and agency shop clause provides as
follows:


l. If you are now a member of the Union in good standing, or if you hereafter
join the Union, you will be required, as a condition of employment, to maintain
your good standing in the Union in accordance with the terms of the Contract,
unless, before (insert proper date), you notify the Union in writing that you
desire to withdraw from membership. If you withdraw from membership, you must
continue to pay dues to the Union.


2. If you were hired prior to June 8, l962, and if you are not now a member in
good standing, this contract provision does not require that you join or pay
dues to the Union, but you are free to join or not to join, or to pay dues or
not pay dues, as you wish.


3. If you were hired on or after June 8, l962, you are free to join or not join
the Union as you wish, but you must pay dues to the Union whether you join or
not.


4. If you have any question as to whether you are now a member of the Union, or
wish to be informed as to whether the Union regards you as a member, inquire of
an appropriate Union or Company official.



47

--------------------------------------------------------------------------------



EXHIBIT IV FOR ARTICLE XV
Dues Deduction Authorization Form


Date: ___________________________


The United Illuminating Company
157 Church Street
New Haven, Connecticut 06510-2103


I hereby request and direct The United Illuminating Company to deduct each week
from payments for my services such amount as the President of Local 470-l of the
UWUA, AFL-CIO shall from time to time certify to the Company as being the
weekly dues which have been established as payable in accordance with the
Constitution and By-Laws of the Union. I request that such amount be deducted on
the first regular payday after the delivery of this request to the Company,
provided such an amount is owing to me on said payday.


I direct that said sum be paid to the Treasurer of the Union who is certified by
the Union to the Company from time to time.


I agree to indemnify and save harmless the Company for any sums which the
Company may be required to pay as the result of a claim that money deducted from
my pay and paid to the Treasurer of the Union in accordance with this request
has been illegally deducted.


This authorization may be revoked by me at any time as to any future deductions
by giving written notice to the Company and shall not be effective during any
period when there is no Agreement between the Company and said Union.

48

--------------------------------------------------------------------------------




EXHIBIT V FOR ARTICLE VII
 
HEALTH NET HMO PLAN
 
Summary of Benefits

 


PREVENTIVE CARE

 
Physical Examination for:
Children through age 18
No Cost, in accordance with Health Net's schedule of covered well exams
Adults age 19 and over
$15 Copayment per Visit, in accordance with Health Net's schedule of well exams
Preventive Immunization for:
Children through age 18
No Cost
Adults age 19 and over
No Cost
Well-woman care:
Mammograms - Screening
No Cost
Mammograms - Diagnostic
No Cost
Routine Gynecological Care:
$15 Copayment per Visit, covered for one pap test and one pelvic exam per
calendar year.

 


PRESCRIPTION DRUGS (Includes Diabetic Medications and Supplies)
Retail Prescription Coverage
$5/$15/$30 Copayment per prescription
Unlimited annual member maximum
Mail Order Coverage
Two times (2x) the retail copayment





MATERNITY CARE

 
Pre-Natal & Post Natal (from effective date of Health Net coverage)
No Cost
Hospital Services for Mother & Child (Includes all newborn costs even if newborn
requires continued hospitalization after mother is discharged).
$250 Copayment per Admission *
Family Planning and Infertility Services (Excludes In-Vitro Fertilization, GIFT,
and ZIFT)
$15 Copayment per Visit

 
49

--------------------------------------------------------------------------------


 


OUTPATIENT CARE

 
Physician Office Visits
$15 Copayment per Visit
X-Rays & Laboratory Tests
No Cost
Physical & Occupational Therapy and Chiropractic Care, for up to 30 Visits per
Year
$15 Copayment per Visit
(Outpatient visits may require approval in advance. Please refer to your plan
document for details.) 
Cardiac Rehabilitation for up to 12 weeks following myocardial infarction or
cardiac surgery
$15 Copayment per Visit*
Speech Therapy, for up to 90 consecutive days
$15 Copayment per Visit*
Diagnostic Procedures and/or Surgery performed in a Hospital or Outpatient
Surgical Care Center
$50 Copayment per Admission*
Allergy Services
$15 Copayment per Visit





VISION CARE

 
Routine Eye Exams, including refraction:
• Annually for children through age 18
$15 Copayment per Visit
• Once every 2 calendar years for Adults age 19 and Over
$15 Copayment per Visit
Medical Care for the Injury or Illness to the Eye
$15 Copayment per Visit





INPATIENT CARE

 
Semi-Private Room and Board
$250 Copayment per Admission *
Physicians', Surgeons' and Nursing Services and Medications
No Cost*
Inpatient Skilled Services such as Physical, Occupational Therapy, and Skilled
Nursing Care (to a combined maximum of 90 consecutive days per calendar year)
$250 Copayment per Admission *





MENTAL HEALTH CARE


Outpatient Mental Health Care
$15 Copayment per Visit
(Outpatient Mental Health visits may require approval in advance. Please refer
to your plan document for details.)


50

--------------------------------------------------------------------------------


 
Inpatient Mental Health Care
$250 Copayment per Admission
$50 Copayment for the first day in a partial day program*

 


DRUG/ALCOHOL ADDICTION


Inpatient Diagnosis and Medical Treatment for Drug and Alcohol Detoxification
$250 Copayment per Admission *
Outpatient or Inpatient Rehabilitative treatment for the abuse of, or addiction
to, drugs and alcohol
$15 Copayment per Visit for Outpatient Care*
$250 Copayment per Admission for Inpatient Care





HOME HEALTH OR HOSPICE CARE

 
Home Health Care
No Cost*
Outpatient Hospice Care
No Cost*
Inpatient Hospice Care
$250 Copayment per Admission *





OTHER SERVICES

 
Durable Medical Equipment
(Certain devices require prior authorization)
50% Coinsurance, $1,500 benefit maximum
Prosthetics:
• Internal
No Cost*
• Major Limbs
No Cost. Covered up to a maximum of $5,000 for the first appliance.*
• External
No Cost. Covered up to an annual maximum of $300.*
Acupuncture, for up to 20 visits per year
$20 Copayment per Visit*





EMERGENCY CARE

 
At Physician's Office
$15 Copayment per Visit
Urgent Care at an Urgent Care Center
$25 Copayment per Visit
At Hospital Emergency Room
$50 Copayment per Visit

 
51

--------------------------------------------------------------------------------



* When Medically Necessary and Approved by the Health Net Medical Director


Services and benefits are covered only when they are provided by a Health Net
network physician. To see a physician who does not belong to the network
(non-plan physician), members must have prior authorization from Health Net,
unless it is a true medical emergency.
 
Conditions and Limitations
Emergencies are covered anywhere in the world. If at all possible, members
should attempt to reach their Health Net primary care physician. Please be sure
it is a true emergency. Problems that do not constitute an emergency are covered
through a visit to a plan physician's office. Members are responsible for any
emergency room charges when it is not an emergency.
 
General Exclusions
Health Net does not cover services provided by non-plan physicians, except in
the cases of emergency or unless they were prior authorized by Health Net. In
addition, the following are not covered: physical exams for employment,
insurance, school, premarital requirement or summer camp (unless substituted for
a normal physical exam); prescription drugs and some injectable dispensed by a
physician in his or her office; prescription drugs prescribed for a non-covered
service; dental services unless provided by a rider to the Health Net Subscriber
Contract; eyeglasses or contact lenses unless provided by a rider to the Health
Net Subscriber Contract; routine foot care; foot orthotics; some transplant
procedures; cosmetic or reconstructive surgery, unless medically necessary;
custodial services; weight-reduction programs; marriage counseling; or long-term
psychiatric treatment.
 
Health Net will not duplicate any benefits for which members are entitled under
worker's compensation, No-Fault, Medicare, or other group health insurance
coverage. The services, exclusions and limitations listed above are a summary
only. The Health Net Subscriber Contract is the final arbiter of coverage under
Health Net.


52

--------------------------------------------------------------------------------





EXHIBIT VI FOR ARTICLE VII
 
HEALTH NET CHARTER HMO 20/500 PLAN
 
Summary of Benefits




     
In-Network
Financial
 
 
 
 
 
 
Deductible
None
 
 
 
 
 
Out-of-Pocket Maximum (including deductible)
None
 
 
 
 
 
Lifetime Maximum
None when medically necessary
 
 
 
 
Physician Services
 
 
 
 
 
 
Doctor's Office
100% after $20 copay
 
 
 
 
 
Preventative Care
100% after $20 copay (no copay for well-child thru
 
 
 
age 18 or mammography)
 
 
 
 
 
Routine Vision
100% after $20 copay every year to age 18;
 
 
 
100% after $20 copay every other year after 18
 
 
 
 
Hospital Services
 
 
 
 
 
 
Outpatient Surgery
100% after $75 copay
 
 
 
 
 
Hospitalization
100% after $500 copay per admission
 
 
 
 
Maternity Services
 
 
 
 
 
 
Inpatient & Physician Services
100% after $500 copay per admission
 
 
 
 
Emergency Services
 
 
 
 
 
 
Emergency Room
100% after $50 copay (waived if admitted)
 
 
 
 
Mental Health Services
 
 
 
 
 
 
Inpatient (when medically necessary)
100% after $500 copay per admission
 
 
 
 
 
Outpatient (when medically necessary)
$20 copay per visit
 
 
 
 


53

--------------------------------------------------------------------------------





Alcoholism & Drug Addiction
 
 
 
 
 
 
Inpatient (when medically necessary)
100% after $500 copay per admission
 
 
 
 
Other Services
 
 
 
 
 
 
Ambulance Service (when medically necessary)
100%
 
 
 
 
 
Durable Medical Equipment
50% up to $1500 per year
 
 
 
 
 
Prescription Drugs
100% after $10 copay generic, $20 brand name formulary, $35 brand name
non-formulary;
 
 
 
unlimited maximum
           
NOTE: This table provides a general description of the benefit plan available to
eligible employees of The United Illuminating Company. The benefit plan referred
to is described in detail in an official
   
plan document. If there is a conflict between the official plan document and the
above summary, the official plan document will prevail. A full description of
the plan’s coverage will be provided to you
   
upon request, which includes more detailed information about the plan benefits,
policies, limitations
   
and exclusions, and a listing of hospitals, pharmacies and providers who
participate with the plan.




54

--------------------------------------------------------------------------------



EXHIBIT VII


Statement of Agreement for Establishing and Sustaining a
Joint Labor-Management Partnership between
United Illuminating Company and Local 470-1, UWUA, AFL-CIO


Partnership
 
UI and Local 470-1 UWUA recognize that their mutual success is determined by
their ability and willingness to work together to address their shared interests
in meeting the challenges the Company faces in a changing technological,
competitive, legislative, and regulatory environment. The parties agree that it
is incumbent upon them to form and sustain a joint partnership to address
opportunities and issues of mutual interest over the long term.


Purpose
 
The parties recognize that they have mutual interests in satisfying the needs of
customers, improving the welfare and satisfaction of employees, and improving
Company performance. The parties recognize that the interests of increased
employment security, fair and equitable total compensation, personal capability
development, and job opportunities go hand-in-hand with the interests for
increasing satisfaction of customer requirements, sustaining Company financial
success, improving competitiveness, and meeting or exceeding regulatory
requirements. The parties agree that they will work together to protect current
areas of work and acquire new work opportunities. The parties further recognize
that these interests will best be served by continuous improvement in working
relationships, productivity, technology, health, safety, training, education,
and human resources. The parties agree that to achieve these ends they must use
new and creative approaches to labor-management relations, evolve the work
culture, and improve work practices throughout the Company. In this spirit the
parties hereby establish and commit to sustain a Local 470-1 UWUA-UI Joint
Labor-Management Partnership (JLMP).


Basic Agreements
 
1) Establishment of a JLMP oversight committee comprised of senior UI executives
and UWUA Local 470-1 executive committee members and others.
2) Establishment of “local” JLMP committees in the key operating divisions of
the Company with membership to be jointly determined.
3) Establishment of joint project teams, as appropriate, to address topics of
concerns to both parties and/ or concerns of one party that impact the other
party.
4) Training and development of Union leadership and Management in mutual gains
approaches.
5) General training and development of employees will be conducted by salaried
and skilled bargaining unit employees, where practical, to conduct classroom,
     on-the-job, and in-the-field hands-on job skills training.
6) Both parties agree to keep each other informed of business, regulatory,
legislative and financial issues that the Partnership faces and any human
     resource, competitive, technical, service, and customer changes or issues
that affect employees.
7) Appointment of at least 2 Union members and 2 Management members to be
trained as resources to Partnership activities.

55

--------------------------------------------------------------------------------





8) The parties commit to remain active in the JLMP for the term of the contract.
In the case of disagreements that put the Partnership at risk, both parties
agree to use a mutual gains process to try to find resolution that permits the
Partnership to continue.


Specific Topics of Mutual Interest
 
The following list of specific topics includes items the parties have agreed to
work on initially as a result of 2005 Negotiations. However, this list does not
contain all areas the parties intend to work on during the term of the
Agreement.


1) Safety
 
Work together to develop an environment and a culture that supports safe work
practices.


2) Productivity
 

a)  
The parties agree that the purpose of improved productivity is not to be at the
expense of safety, but to increase efficiency of employees to enable them to
improve service and lower costs to our customers. Some ways to support
improvements in productive time include, but are not limited to, ensuring
compliance to policies.

b)  
The parties agree to work together to find ways to utilize the workforce
impacted by inclement weather conditions. Topics will include, but will not be
limited to:

i)  
Training and safety meetings during inclement days, including the use of Union
members as trainers.

ii)  
Pre-assembly activities to reduce pre-assembly in the field.

iii)  
Salvage and other operations relative to materials.

iv)  
Loading and supplying vehicles.

v)  
Maintenance of tools and equipment.



3) Off-Hours Response
 
The parties agree they will work together to find ways to improve responsiveness
to outages in the off hours to improve service to our customers.


4) On Call - Article II, Section 20
 
The parties agree to jointly work out how this “on-call” practice will be
implemented.
 


Moses A. Rams
William J. Manniel
President, Local 470-1
Director of Employee
UWUA, AFL-CIO
Relations



April 1, 2005

56

--------------------------------------------------------------------------------





Certificate Concerning Authorization to
Execute Foregoing Agreement




A meeting of Local 470-l of the UWUA, AFL-CIO was held on April 11, 2005; the
meeting was called for the purpose of counting the ballots voted at a Referendum
held that day to authorize the execution of the attached Agreement with respect
to rates of pay, hours of work, and other conditions of employment of the
employees of The United Illuminating Company; a majority voted by secret ballot
to accept and approve said Agreement and to authorize Joseph G. Dwyer, Beverly
E. Gibson, Heidi A. Marganski, Moses A. Rams, and Joseph F. Sammarco to execute
said Agreement on behalf of the Union.








                              Heidi A. Marganski
                               Recording Secretary, Local 470-1


                                May 3, 2005

57

--------------------------------------------------------------------------------



                        May l6, l985




Mr. Ralph F. Aiello
Chairman, Joint Council
Local 470-47l UWUA, AFL-CIO
Post Office Box l497
New Haven, Connecticut 06506


Subject: Group Life Insurance for Totally and Permanently Disabled Employees


Dear Mr. Aiello:


In connection with the execution of a new Agreement between The United
Illuminating Company and Local 470-47l of the UWUA, AFL-CIO, the Company, during
the term of the Agreement, will provide to an employee who is insured under the
Group Life Insurance Plan and who becomes totally and permanently disabled for
at least nine consecutive months prior to becoming age 60, his full life
insurance benefits in effect at the time of his disability at no cost to him
until recovery or the attainment of age 62, whichever occurs first.


The employee's contribution will cease upon submission of the first required
proof of disability.


Proof of disability must be filed within three months after total disability has
lasted nine months. Subsequent proofs of disability must be furnished each year
thereafter.


                          Very truly yours,




                          Harold J. Moore, Jr.
                          Vice President Human Resources

58

--------------------------------------------------------------------------------



                          April 1, 2005


Mr. Moses A. Rams
President
Local 470-l UWUA, AFL-CIO
P. O. Box 1497
New Haven, Connecticut 06506


Subject: Health Insurance for Eligible Dependents of Deceased Employees


Dear Mr. Rams:


In connection with the execution of a new Agreement between The United
Illuminating Company and Local 470-1 of the UWUA, AFL-CIO, the Company during
the term of the Agreement, will furnish to eligible dependents of those active
employees who die after completing fifteen years of service and whose combined
age and years of service at death equals or exceeds 50, the same benefits
provided by the group hospital, medical and surgical plans and the group dental
plan offered to active bargaining unit employees and their eligible dependents
at no cost to such eligible dependents during the one-year period immediately
following the death of the employee. Thereafter, the Company will make the
foregoing benefits available to such eligible dependents at no cost to the
Company. In the alternative, the Company shall have the right to furnish or make
available, as the case may be, the foregoing coverage under any other group plan
or plans providing equivalent benefits. Such equivalent benefits will be made
available without regard to a specific carrier or provider.


The foregoing benefits will be furnished or made available only to those
eligible dependents who are enrolled in the group plan or plans provided by the
Company at the time of the employee's death, who are eligible for continued
coverage under the plan or plans offered by the Company or under the terms of
any equivalent plan or plans, and who, after the first one-year of coverage,
provide for the prepayment of any monthly premiums either by authorized
deduction from a Company survivor benefit, or by direct prepayment to the
Company.


Such coverage will remain in effect for spouses of those deceased employees
until the earlier of the spouse's 65th birthday, death, remarriage or
eligibility for other group coverage. Such coverage will remain in effect for
other covered dependents until such dependents cease to be eligible for
continued coverage under the terms of the applicable plan or plans or until such
dependents become eligible for other group coverage, whichever is earlier.


                        Sincerely,




                        William J. Manniel
                        Director of Employee
                        Relations

59

--------------------------------------------------------------------------------



                        May 16, 1992




Mr. George E. Powell
President
Local 470-1 UWUA, AFL-CIO
P.O. Box 1513
Bridgeport, Connecticut 06601


Subject: Sickness Disability Benefits for Rehired Employees


Dear Mr. Powell:


In connection with the execution of a new Agreement between The United
Illuminating Company and Local 470-1 of the UWUA, AFL-CIO, the Company will,
during the term of the Agreement, take such action as is appropriate to amend
The United Illuminating Company Plan for Employees' Disability Benefits (the
"Plan") to provide that a full-time employee who terminates employment with at
least one-year of continuous service and who is subsequently re-employed by the
Company as a full-time employee will be credited with the amount of pre-break
service for the purpose of computing sickness disability benefits under the
Plan, effective one year after the employee's rehire.


                        Very truly yours,




                        Albert N. Henricksen
                        Vice President
                        Human & Environmental Resources

60

--------------------------------------------------------------------------------



                        May 16, 1992




Mr. George E. Powell
President
Local 470-1 UWUA, AFL-CIO
P.O. Box 1513
Bridgeport, Connecticut 06601


Subject: Payment of Normal and Customary Cost Differential for Special Licenses


Dear Mr. Powell:


In connection with the execution of a new Agreement between The United
Illuminating Company and Local 470-1 of the UWUA, AFL-CIO, the Company, during
the term of the Agreement, will pay the difference between the cost of a regular
operator's license and the normal and customary cost of any special license
required for an employee to operate a UI vehicle (including testing fees). For
purposes of this letter, the phrase "normal and customary cost" does not include
costs and fees (including testing fees) incurred by the employee because of any
irregularity in the employee's driving record.


This letter amends Harold J. Moore's letter to Robert L. Esposito dated
December 6, 1978.


                        Very truly yours,




                        Albert N. Henricksen
                        Vice President
                        Human & Environmental Resources





61

--------------------------------------------------------------------------------



                        June 9, 2002




Mr. James L. Murray
President
Local 470-l UWUA, AFL-CIO
P. O. Box 1497
New Haven, Connecticut 06506


Subject: Life Insurance Coverage for Active Employees, and Future and Current
Retirees


Dear Mr. Murray:


In connection with the execution of a new Agreement between The United
Illuminating Company and Local 470-1 of the UWUA, AFL-CIO, the Company during
the term of the Agreement, will provide life insurance coverage on the following
terms:


(a)
Active Employees



For active employees who are members of the Group Life Insurance Plan and for
those who subsequently become members of the Plan during the life of the
Agreement, the Company will provide fully paid life insurance in the amount of
one times the employee’s base annual rate (exclusive of overtime and premiums)
rounded to the next higher $1,000, or $30,000, whichever is greater. Members of
the Plan may at their own expense elect additional coverage, in accordance with
and subject to the provisions of the Company’s “BENEFLEX Plan,” equivalent to
one times, two times, or three times their annual base rate (exclusive of
overtime and premiums) rounded to the next higher $1,000 on the later of January
1, 2003 or their entry into the Plan.



(b)
Future Retirees



For retirees who retire hereafter at age 55 or later pursuant to the terms of
the Company's pension plan, who are members of the Group Life Insurance Plan at
the time of retirement, and who are eligible for Company subsidized medical
benefits, the Company will provide fully paid life insurance in the amount of
$14,000.


(c)
Current Retirees



For retirees who retired pursuant to the terms of the Company's pension plan
prior to the effective date of this Agreement, the Company will continue to
provide the same amount of life insurance that was in effect at the time of
their retirement at no cost to such retirees.


                        Very truly yours,




                        Susan E. Mullen
                        Senior Human
                        Resources Executive

62

--------------------------------------------------------------------------------



                        April 1, 2005




Mr. Moses A. Rams
President
Local 470-1 UWUA, AFL-CIO
P.O. Box 1497
New Haven, CT 06506


Subject: Post Retirement Health Insurance Benefits


Dear Mr. Rams:


During the term of our 2005-2011 collective bargaining agreement, the Company
will make available or furnish to retirees who retire pursuant to the terms of
the Company's Pension Plan on or after April 1, 2005, medical and dental
coverage under the following conditions:


1. Retirements After Age 55 With 10 Years of Service


(a) For retirees who at the time of retirement are at least age 55 with at least
ten years of service, but who do not qualify for a subsidized medical benefit
per item 2 below, the Company will make available until age 65 coverage under
plans providing benefits equivalent to the Health Net HMO Plan (effective
January 1, 2006, the Health Net Charter HMO 20/500 Plan, subject to Article VII,
Section 2) and the Delta Dental of New Jersey Premier Plan, Option B, applicable
to bargaining unit employees, all at no cost to the Company.


(b) For retirees who at the time of retirement are at least age 55 with at least
ten years of service, but who do not qualify for a subsidized medical benefit
per item 2 below, the Company will make available commencing at age 65 coverage
under a Medicare supplemental plan that will provide with Medicare, if
available, benefits equivalent to the Blue Cross 65 High Option Health Insurance
Plan and Blue Shield 65-Plan 83 Health Insurance Plan at no cost to the Company.


2. Retirements After Age 55 With 30 Years of Service


(a) For retirees who at the time of retirement are at least age 55 with at least
30 years of service, the Company will make available until age 65 coverage under
a plan providing benefits equivalent to the Health Net HMO Plan (effective
January 1, 2006, the Health Net Charter HMO 20/500 Plan, subject to Article VII,
Section 2). The retiree's share of the cost of such coverage, on a percentage
basis, shall be based on the retiree's years of service at the time of
retirement and the retiree's age at the time benefits commence, in
accordance with the UI Retiree Medical Cost Share Table. The Company shall pay
the remaining cost of the premiums.


(b) For retirees who at the time of retirement are at least age 55 with at least
30 years of service, the Company will furnish or make available commencing at
age 65 coverage under a Medicare supplemental plan that will provide with
Medicare, if available, benefits equivalent to the Blue Cross 65 High Option
Health Insurance Plan and Blue Shield 65-Plan 83 Health
 
63

--------------------------------------------------------------------------------


 
 Insurance Plan. The retiree's share of the cost of such coverage, on a
percentage basis, shall be based on the retiree's years of service at the time
of retirement and the retiree's age at the time benefits commence, in accordance
with the UI Retiree Medical Cost Share Table. The Company shall pay the
remaining cost of the premiums.


(c) For retirees who at the time of retirement are at least age 55 with at least
30 years of service, the Company will make available to such retirees until age
65 coverage under a plan providing benefits equivalent to the Delta Dental of
New Jersey Premier Plan, Option B, applicable to bargaining unit employees, at
no cost to the Company.


3. Retirements After Age 62 With 20 Years of Service


For retirees who at the time of retirement are at least age 62 with at least 20
years of service, the Company will make available the same health and dental
insurance benefits described in paragraphs 2(a) through 2(c) above on the same
terms and conditions as set forth in paragraphs 2(a) through 2(c) above.


4. Medicare Part B


(a) For employees employed by the Company as of May 16, 1992, who retire on or
after age 62 with at least 20 years of service, or after attaining age 55 with
30 or more years of service, the Company will provide, commencing with the date
of enrollment and continuing for the lifetime of the retiree, reimbursement on a
monthly basis of a portion of the monthly premium for coverage under Medicare
Part B for the retiree and any enrolled, eligible, dependents based on the
retiree's years of service at the time of retirement and the retiree's age at
the time benefits commence, in accordance with the UI Retiree Medical Cost Share
Table. The additional cost of Medicare Part B coverage, if any, shall be borne
by the retiree and the retiree's dependents, if any, in accordance with the UI
Retiree Medical Cost Share Table.


(b) Employees hired on or after May 16, 1992, shall not be entitled, upon
retirement, to any contribution by the Company for Medicare part B coverage for
themselves or their dependents.


Once a cost share for a retiree is established on a percentage basis for a
retiree under Sections 2 or 3 above, the cost share shall not change.


Each retiree shall have the option of enrolling in another hospital and medical
benefits plan, if available, in lieu of the plan described in Section 1(a), 2(a)
or 3 above. If a retiree elects such option and the cost of the premiums for
such optional coverage is less than the cost of the plan described in Section
1(a), 2(a) or 3 above, the retiree’s share of the cost of such coverage, on a
percentage basis, shall be based on the retiree’s years of service at the time
of retirement and the retiree’s age at the time the benefits commence in
accordance with the UI Retiree Medical Cost Share Table. The Company shall pay
the remaining cost of the premiums.


If a retiree elects to enroll in an optional hospital and medical benefits plan,
if available, and the cost of the premiums for such optional coverage exceeds
the cost of the plan described in Section 1(a), 2(a) or 3 above, the retiree
will pay an amount equal to the amount he otherwise would have paid under
Section 1(a), 2(a) or 3 above for such retiree and his eligible dependents
 
64

--------------------------------------------------------------------------------


 
 had the retiree not elected optional coverage, plus 85% (95% effective January
1, 2009; 100% effective January 1, 2011) of the remaining premium costs for
himself and his eligible dependents. Prior to January 1, 2011, the Company shall
pay the balance of the premium costs for such retiree and his eligible
dependents.


The equivalent benefits described in this letter will be made available or
furnished, as the case may be, without regard to a specific carrier or provider.


The coverages described in this letter shall be made available or furnished only
to a retiree who has the appropriate coverage in effect at the time of
retirement and who is eligible for such coverage under the terms of the plans or
policies. Further, the coverage described above requiring payment by the retiree
will be made available only to a retiree who provides for the prepayment of the
monthly premiums by authorized deduction from the retiree's pension.


                        Sincerely,




                        William J. Manniel
                        Director of Employee
                        Relations

65

--------------------------------------------------------------------------------




 RETIREE COST SHARE PERCENTAGE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 SERVICE
 
 
 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
55
 
100
100
100
100
100
100
100
100
100
100
100
100
100
100
100
100
100
100
100
100
42.5
40.0
37.5
35.0
32.5
30.0
27.5
25.0
22.5
20.0
20.0
 
56
 
100
100
100
100
100
100
100
100
100
100
100
100
100
100
100
100
100
100
100
43
40.0
37.5
35.0
32.5
30.0
27.5
25.0
22.5
20.0
20.0
20.0
 
57
 
100
100
100
100
100
100
100
100
100
100
100
100
100
100
100
100
100
100
42.5
40.0
37.5
35.0
32.5
30.0
27.5
25.0
22.5
20.0
20.0
20.0
20.0
 
58
 
100
100
100
100
100
100
100
100
100
100
100
100
100
100
100
100
100
42.5
40.0
37.5
35.0
32.5
30.0
27.5
25.0
22.5
20.0
20.0
20.0
20.0
20.0
A
59
 
100
100
100
100
100
100
100
100
100
100
100
100
100
100
100
100
42.5
40.0
37.5
35.0
32.5
30.0
27.5
25.0
22.5
20.0
20.0
20.0
20.0
20.0
20.0
G
60
 
100
100
100
100
100
100
100
100
100
100
100
100
100
100
100
42.5
40.0
37.5
35.0
32.5
30.0
27.5
25.0
22.5
20.0
20.0
20.0
20.0
20.0
20.0
20.0
E
61
 
100
100
100
100
100
100
100
100
100
100
100
100
100
100
42.5
40.0
37.5
35.0
32.5
30.0
27.5
25.0
22.5
20.0
20.0
20.0
20.0
20.0
20.0
20.0
20.0
 
62
 
100
100
100
100
100
100
100
100
100
100
50.0
47.5
45.0
42.5
40.0
37.5
35.0
32.5
30.0
27.5
25.0
22.5
20.0
20.0
20.0
20.0
20.0
20.0
20.0
20.0
20.0
 
63
 
100
100
100
100
100
100
100
100
100
100
47.5
45.0
42.5
40.0
37.5
35.0
32.5
30.0
27.5
25.0
22.5
20.0
20.0
20.0
20.0
20.0
20.0
20.0
20.0
20.0
20.0
 
64
 
100
100
100
100
100
100
100
100
100
100
45.0
42.5
40.0
37.5
35.0
32.5
30.0
27.5
25.0
22.5
20.0
20.0
20.0
20.0
20.0
20.0
20.0
20.0
20.0
20.0
20.0
 
65
 
100
100
100
100
100
100
100
100
100
100
42.5
40.0
37.5
35.0
32.5
30.0
27.5
25.0
22.5
20.0
20.0
20.0
20.0
20.0
20.0
20.0
20.0
20.0
20.0
20.0
20.0
 
66
 
100
100
100
100
100
100
100
100
100
100
40.0
37.5
35.0
32.5
30.0
27.5
25.0
22.5
20.0
20.0
20.0
20.0
20.0
20.0
20.0
20.0
20.0
20.0
20.0
20.0
20.0
 
67
 
100
100
100
100
100
100
100
100
100
100
37.5
35.0
32.5
30.0
27.5
25.0
22.5
20.0
20.0
20.0
20.0
20.0
20.0
20.0
20.0
20.0
20.0
20.0
20.0
20.0
20.0
 
68
 
100
100
100
100
100
100
100
100
100
100
35.0
32.5
30.0
27.5
25.0
22.5
20.0
20.0
20.0
20.0
20.0
20.0
20.0
20.0
20.0
20.0
20.0
20.0
20.0
20.0
20.0
 
69
 
100
100
100
100
100
100
100
100
100
100
32.5
30.0
27.5
25.0
22.5
20.0
20.0
20.0
20.0
20.0
20.0
20.0
20.0
20.0
20.0
20.0
20.0
20.0
20.0
20.0
20.0
 
70
 
100
100
100
100
100
100
100
100
100
100
30.0
27.5
25.0
22.5
20.0
20.0
20.0
20.0
20.0
20.0
20.0
20.0
20.0
20.0
20.0
20.0
20.0
20.0
20.0
20.0
20.0

 
66

--------------------------------------------------------------------------------







                        May 16, 1995




Mr. Gary J. Brooks
President
Local 470-1, UWUA, AFL-CIO
P.O. Box 1497
New Haven, Connecticut 06506


Subject: Flame Retardant Clothing


Dear Mr. Brooks:


In connection with the execution of a new Agreement between The United
Illuminating Company and Local 470-1 of the UWUA, this is to confirm that if,
during the term of the Agreement, the Company mandates employees to wear Nomexâ
flame retardant clothing, or its equivalent, the Company will provide such
clothing in amounts reasonably sufficient to enable employees to perform the job
duties for which such clothing is required.


                        Very truly yours,




                        Albert N. Henricksen
                        Vice President Administration



67

--------------------------------------------------------------------------------



                        June 9, 2002




James L. Murray
President
Local 470-1 UWUA, AFL-CIO
P.O. Box 1497
New Haven, CT 06506


Subject: Ten-Hour Shift Guidelines


Dear Mr. Murray:


This letter will confirm the parties’ agreement concerning the attached set of
Ten-Hour Shift Guidelines. The Ten-Hour Shift Guidelines will apply to the
Collection Field Technicians in the Standard Field/Collections Section and to
two relamping crews in Electric System.


                        Sincerely,




                        Susan E. Mullen
                        Senior Human
                        Resources Executive

68

--------------------------------------------------------------------------------



TEN-HOUR SCHEDULE GUIDELINES


DAILY SCHEDULES AND PAYMENT OF OVERTIME


● Employees who, for a period of at least three months, work a regular daily
schedule of ten hours per day shall be paid one and one-half times the regular
hourly rate for hours worked beyond their regular daily schedule, exclusive of
any hours worked on a holiday for which payment is to be made in accordance with
the provisions of Article IV. Employees who volunteer for a period of less than
three months to work a regular daily schedule of ten hours per day shall be paid
one and one-half times the regular hourly rate for hours worked beyond their
regular daily schedule, exclusive of any hours worked on a holiday for which
payment is to be made in accordance with the provisions of Article IV.


● If the Company decides to change the regular daily schedule for a period of at
least three months to one of ten hours per day, the Company will endeavor to
staff the new daily schedule on a voluntary basis. If an insufficient number of
employees volunteer to work the new daily schedule, the Company will assign the
necessary number of employees to the new daily schedule, taking into
consideration any personal hardship that would occur as a result of such
assignment.


SUNDAY PREMIUM


● Follow Article II, Section 10.


HOLIDAYS


● Modify Article IV as follows (note: revised language is in bold print):


SECTION l. The following shall be deemed to be holidays and the word "holiday"
as used herein shall refer only to such holidays:


New Year's Day
Labor Day
Martin Luther King's Day
Columbus Day
Washington's Birthday
Veterans Day
Good Friday
Thanksgiving Day
Memorial Day
Friday after Thanksgiving
Independence Day
Christmas Day



When a holiday falls on Sunday, the following Monday shall be deemed to be the
holiday in its stead, except that, for those employees whose regularly scheduled
work week includes that Sunday, the holiday will be observed on Sunday. When a
holiday falls on Saturday, the preceding Friday shall be deemed to be the
holiday in its stead, except that, for those employees whose regularly scheduled
workweek includes that Saturday, the holiday will be observed on Saturday. 

69

--------------------------------------------------------------------------------





SECTION 2. Any employee who is not required to work on a holiday shall be paid
at his regular hourly rate for those hours of the holiday which fall within his
regularly scheduled work week (i.e., eight hours for eight-hour shift employees,
ten hours for employees working ten-hour shifts).


SECTION 3. (a) In addition to the pay specified in Section 2 of this Article,
any employee who is required to work on a holiday shall be paid at one and
one-half times his regular hourly rate for all holiday hours worked within his
regularly scheduled work week up to a maximum of eight hours for eight-hour
shift employees and ten hours for employees working ten-hour shifts. Such
employee shall be paid at twice his regular hourly rate for all holiday hours
worked outside his regularly scheduled work week, and he shall be paid an
additional one-half of his regular hourly rate for all holiday hours worked in
excess of his regularly scheduled number of hours. Hours worked on a holiday
shall not be considered in computing overtime pay. An employee required to
report for work on a holiday shall receive a minimum payment equivalent to four
and one-half times his regular hourly rate.


(b) Any employee who is required to work on December 25 shall be paid at twice
his regular hourly rate for all hours worked.


SECTION 4. (a) Any employee who is regularly scheduled to work eight hours or
more per day on each of two or more Saturdays and/or Sundays per month and who
is regularly scheduled to work on the average forty hours or more per week shall
receive pay at his regular hourly rate for eight hours for each holiday which
occurs on his day of relief, provided that on his last scheduled day before or
on his first scheduled day after the holiday he works his regularly scheduled
hours.


(b) Any employee who is regularly scheduled to work ten hours or more per day
and who is regularly scheduled to work on the average forty hours or more per
week shall receive pay at his regular hourly rate for eight hours for each
holiday that occurs outside of his regularly scheduled work week, provided that
on his last scheduled day before or on his first scheduled day after the holiday
he works his regularly scheduled hours.


SECTION 5. In the event that a holiday falls during an employee's vacation
period, he shall receive an additional day off at a time that is mutually
agreeable to the Company and the employee and that frequently will not adjoin
the regular vacation period.


SICK TIME


● In accordance with Article VI, Section 1 (a), compensate for approved sick
time on an hour-for-hour basis (i.e., one day out sick equals ten hours of sick
pay).


● Grant personal paid absence in lieu of sick time as follows:

70

--------------------------------------------------------------------------------





During each calendar year, with the prior authorization of the supervisor, the
Company will grant to employees who are regularly scheduled to work ten-hour
shifts ten hours of personal paid absence in lieu of ten of the aggregate of the
forty hours of absence due to sickness in Article VI, Section 1 (a). The
employee must have at least ten hours of unused sick time available to him to
take one paid personal day, may not take paid personal time in increments of
less than ten hours, and may not accumulate unused personal time from year to
year.


● Ten-hour shift employees will continue to be treated in accordance with all
other applicable sections of Article VI.


FUNERAL LEAVE


● Article VI, Section 2 (b) will provide for up to a maximum of 30 hours of paid
leave, and Section 2 (c) will provide for up to a maximum of 10 hours of paid
leave.


VACATION TIME


● In accordance with Article V, grant vacation time with pay on an hour-for-hour
basis (i.e., one vacation day equals ten hours of vacation pay).


JURY DUTY


● Follow Article VI, Section 5 and Personnel Policy 520.


(Note: Bargaining unit employees working ten-hour schedules will be treated in
accordance with all other applicable sections of the current Agreement.)

71

--------------------------------------------------------------------------------



                        April 1, 2005




Moses A. Rams
President
Local 470-1 AFL-CIO, UWUA
P.O. Box 1497
New Haven, CT 06506


Subject: Joint Review of Final Bids from Health Insurance Carriers and Joint
Exploration of Future Health Care Plan Design Options


Dear Mr. Rams:


This will confirm that during the term of the parties’ new Agreement, the
Company will involve the Union in reviewing the final bids from health insurance
carriers prior to the selection of a core plan carrier and one or more optional
plan carriers for the following calendar year.


The parties also have agreed to jointly explore various future health care plan
design options, including, but not limited to, Consumer Driven Health Care and
Health Savings Accounts.


                        Sincerely,




                  William J. Manniel
                  Director of Employee
                  Relations

72

--------------------------------------------------------------------------------



                        April 1, 2005




Mr. Moses A. Rams
President
Local 470-l UWUA, AFL-CIO
P. O. Box 1497
New Haven, Connecticut 06506


Subject: Work Shoe Allowance


Dear Mr. Rams:


In connection with the execution of a new Agreement between The United
Illuminating Company and Local 470-1, U.W.U.A, this will confirm that employees
shall be reimbursed for qualifying work shoe purchases, up to a maximum of $180
($185 effective April 1, 2009; $190 effective April 1, 2010) per year, in
accordance with UI Operating Procedure OP-S10.


The parties commit to working together to find a better way to allocate the
total work shoe allowance to more effectively address different job-related
footwear requirements by December 31, 2005.




                        Sincerely,




                        William J. Manniel
                        Director of Employee
                        Relations



73

--------------------------------------------------------------------------------



                        April 1, 2005




Mr. Moses A. Rams
President
Local 470-l UWUA, AFL-CIO
P. O. Box 1497
New Haven, Connecticut 06506


Subject: Practice of Half Day off on Christmas Eve or New Year’s Eve


Dear Mr. Rams:


In connection with the execution of a new Agreement between The United
Illuminating Company and Local 470-1 of the UWUA, AFL-CIO, the Company, during
the term of the Agreement, will provide bargaining unit employees with a half
day of paid time off on either Christmas Eve or New Year’s Eve, or with the
equivalent paid time off at a different time, which will be solely at the
discretion of the Company. However, this provision will not apply if Christmas
Eve and New Year’s Eve fall on a Saturday or Sunday.


                        Sincerely,




                        William J. Manniel
                        Director of Employee
                        Relations

74

--------------------------------------------------------------------------------



                        April 1, 2005




Mr. Moses A. Rams
President
Local 470-l UWUA, AFL-CIO
P. O. Box 1497
New Haven, Connecticut 06506


Subject: Joint Job Evaluation Process


Dear Mr. Rams:


In connection with the execution of a new Agreement between The United
Illuminating Company and Local 470-1 of the UWUA, AFL-CIO, the parties mutually
agree that the existing joint Job Evaluation Process should be continued during
the term of the Agreement. As a result of the experience gained from evaluating
occupational classifications as part of 2005 Negotiations, the parties further
agree that the current process must be modified to better serve the interests of
employees, the Union, and the Company.


                        Sincerely,




                        William J. Manniel
                        Director of Employee
                        Relations

75

--------------------------------------------------------------------------------



                        April 1, 2005




Mr. Moses A. Rams
President
Local 470-l UWUA, AFL-CIO
P. O. Box 1497
New Haven, Connecticut 06506


Subject: Job Evaluations During Term of Agreement


Dear Mr. Rams:


This will confirm the parties’ agreement concerning the establishment of a new
occupational classification or the reclassification of an existing job during
the term of the new 2005-2011 Agreement. Should either occur in accordance with
Article II, Section 2, and should the new or reevaluated job be determined to
have a total point value of at least twenty points higher than the current grade
1B or M, the Company will establish a higher grade level and minimum/ maximum
pay rates commensurate with the job’s total point value.


This Letter Agreement is without prejudice or precedent to future job evaluation
issues.


                        Sincerely,




                        William J. Manniel
                        Director of Employee
                        Relations

76

--------------------------------------------------------------------------------



                        April 1, 2005




Moses A. Rams
President
Local 470-1 UWUA, AFL-CIO
P.O. Box 1497
New Haven, CT 06506


Subject: Multi-Skill Premium Grandfathering and Termination


Dear Mr. Rams:


In connection with the parties’ 2005 negotiations for a successor collective
bargaining agreement, this will confirm that the subject Letter of Agreement
between the Company and Local 470-1, UWUA, AFL-CIO, dated November 29, 1997, is
hereby terminated effective April 1, 2005, and that such Letter of Agreement
will be of no force and effect from and after April 1, 2005, except for the
following grandfathering provision.


Current employees who became eligible for the Multi-Skill Premium (“the
Premium”) prior to April 1, 2005, will continue receiving the Premium for each
hour paid for as long as they remain in their present occupational
classification. If such employees become excessed and rolled back, they shall
continue to receive the Premium in accordance with Article X, Section 4.


If such employees voluntarily move via a written bid from their present
occupational classification to another bargaining unit job that was formerly
defined to be multi-skilled, they shall continue to receive the Premium.
However, if such employees voluntarily move from their present occupational
classification to another bargaining unit job that was not formerly defined as
multi-skilled, they shall no longer be eligible to receive the Premium.


                        Sincerely,




                        William J. Manniel
                        Director of Employee
                        Relations

77

--------------------------------------------------------------------------------



                        April 1, 2005




Mr. Moses A. Rams
President
Local 470-l UWUA, AFL-CIO
P. O. Box 1497
New Haven, Connecticut 06506


Subject: Revision of Overhead Power Delivery Time & Merit Progression (TMP)
Program


Dear Mr. Rams:


In connection with the execution of a new Agreement between The United
Illuminating Company and Local 470-1 of the UWUA, AFL-CIO, the parties, no later
than October 31, 2005, will jointly determine the revision of the existing
Overhead Power Delivery TMP Program, as described in Exhibit II for Article X,
Item 8. Such a revision may include changes to existing occupational
classifications, creation of one or more new classifications, and corresponding
changes to the Sequence of Promotion.


                        Sincerely,




                        William J. Manniel
                        Director of Employee
                        Relations

78

--------------------------------------------------------------------------------



                        April 1, 2005




Moses A. Rams
President
Local 470-1 UWUA, AFL-CIO
P.O. Box 1497
New Haven, Connecticut 06506


Subject: Joint Committee to Develop Safety Processes and to Adopt a Safety
Program


Dear Mr. Rams:


The parties agree that, consistent with Article IX of their 2005-2011 collective
bargaining agreement, they will convene a joint committee to accomplish the
following:



 
●
Develop a process for employees to identify and communicate safety related
issues, which will then be addressed by the parties with a sense of urgency to
continuously improve the safety of employees. This process shall include defined
safety related roles, responsibilities, and accountabilities of Management, the
Union, and employees. It also will include documentation of identified safety
concerns and a specified time frame for responding to each safety issue, along
with a corrective action plan.

 
●
Institute a process for making non-employees who perform work for the Company or
who visit Company facilities aware of the established safety rules. This process
will ensure that every Company facility has a safety plan readily available to
all who enter. The safety plan will include a specific evacuation procedure to
follow in the event of a fire alarm.

 
●
Review and discuss available safety programs (e.g., the Dupont Safety Management
System) for the purpose of jointly adopting a UI Workplace Safety Program.



Within ninety days from the certification date to execute the new Agreement, the
committee shall render a written report of its conclusions and recommendations
concerning the above to the Central Safety Steering Committee.


                        Sincerely,

                        


                        William J. Manniel
                        Director of Employee
                        Relations

79

--------------------------------------------------------------------------------



                        April 1, 2005




Mr. Moses A. Rams
President
Local 470-l UWUA, AFL-CIO
P. O. Box 1497
New Haven, Connecticut 06506


Subject: Formation of New Underground Sequence of Promotion


Dear Mr. Rams:


In connection with the execution of a new Agreement between The United
Illuminating Company and Local 470-1 of the UWUA, AFL-CIO, the parties, during
the term of the Agreement, will jointly determine the formation of a new
Underground Sequence of Promotion, which is proposed to include a Time & Merit
Progression component.


The parties agree that this new joint effort eliminates the need for the June 9,
2002 Letter of Agreement concerning the Power Delivery Equipment Specialist
(J-5) and the Collections Field Technician I (J-4) classifications, which
appeared on page 86 of the June 9, 2002 Agreement.


                        Sincerely,




                        William J. Manniel
                        Director of Employee
                        Relations

80

--------------------------------------------------------------------------------

 